UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------- X
CHARLES LEHNERT, JENNIFER MUSARRA, and CELINE :
D’AMORE,                                                                      :
                                                                              :   Civil Action No.
                      Plaintiffs, as proposed class                           :   18-cv-02705 (MKB)(RLM)
                      representatives, on behalf of                           :
                      themselves and all others                               :
                      similarly situated; and                                 :
                                                                              :   SECOND AMENDED
DAVID ALMONTE, ALISON ANDREL, ELISE ARTELT,                                   :   CLASS ACTION
MAUREEN AVIONE, NYMAN AYDIN, MELISSA                                          :   COMPLAINT
BAUERNFEIND, APRIL BODDIE, RACHEL BRANDOFF, :
PAMELA CAFFREY, ALANA CALMI, JARED COHEN,                                     :
LAUREN CULPEPPER, KARIN DAUBITZ, KYCIA DIAS,                                  :
ZACHARY TERRY-WADE, RACHEL ELLIS, BRIAN                                       :   Jury Trial Demanded
FACCHIN, DANIELLA SMOLANICK, CASSIE                                           :
FARRELLY, ANDREW FORMAN, GREGORY                                              :
GOLEMBESKI, ROBERT GOODMAN, AHMAD HABIB,                                      :
CHRISTINA HIOUREAS, KATHERINE IRVING, MERIN                                   :
JACOB, VAIBHAV KAJLA, ANNA KOZIKOWSKA,                                        :
MAREK KULISEK, NICOLE KULISEK, CHRISTOPHER                                    :
LEAMAN, CHRISTOPHER LEMETRE, JACOB LEVIN,                                     :
MICHAEL LORD, JOSEPH OTT, HATSHEPSUT                                          :
PAKEMAN-SYMISTER, LEE PRESSER, JESSICA RAIMI, :
SAMILYS RODRIGUEZ, DUYGUCAN SAHIN, WENDY                                      :
SCHOELER, JOSEPH SINGLETARY, ERIN MACKEY                                      :
SIRAGUSE, JOSEPH SMITH, DIANE SWICK, SHANNON                                  :
SYSKO, ALEX TREVES, GRETCHEN TREVES, EMILY                                    :
WICKSTROM, STEPHANIE WILSON, JENIN YOUNES,                                    :
and CHRISTIAN ZAMBRANO,                                                       :
                                                                              :
                      Plaintiffs and members of the                           :
                      putative class,                                         :
                                                                              :
              -against-                                                       :
                                                                              :
TOWN SPORTS INTERNATIONAL, LLC and TOWN                                       :
SPORTS INTERNATIONAL HOLDINGS, INC. d/b/a NEW                                 :
YORK SPORTS CLUBS, BOSTON SPORTS CLUBS,                                       :
WASHINGTON SPORTS CLUBS and PHILADELPHIA                                      :
SPORTS CLUBS,                                                                 :
                                                                              :
                      Defendants.                                             :
----------------------------------------------------------------------------- X
       Plaintiffs, and proposed Class Representatives, Charles Lehnert, Jennifer Musarra and

Celine D’Amore, on behalf of themselves and the putative Class (as defined below), together

with Plaintiffs, and members of the putative Class, David Almonte, Alison Andrel, Elise Artelt,

Maureen Avione, Nyman Aydin, Melissa Bauernfeind, April Boddie, Rachel Brandoff, Pamela

Caffrey, Alana Calmi, Jared Cohen, Lauren Culpepper, Karin Daubitz, Kycia Dias, Zachary

Terry-Wade, Rachel Ellis, Brian Facchin, Daniella Smolanick, Cassie Farrelly, Andrew Forman,

Gregory Golembeski, Robert Goodman, Ahmad Habib, Christina Hioureas, Katherine Irving,

Merin Jacob, Vaibhav Kajla, Anna Kozikowska, Marek Kulisek, Nicole Kulisek, Christopher

Leaman, Christopher Lemetre, Jacob Levin, Michael Lord, Joseph Ott, Hatshepsut Pakeman-

Symister, Lee Presser, Jessica Raimi, Samilys Rodriguez, Duygucan Sahin, Wendy Schoeler,

Joseph Singletary, Erin Mackey Siraguse, Joseph Smith, Diane Swick, Shannon Sysko, Alex

Treves, Gretchen Treves, Emily Wickstrom, Stephanie Wilson, Jenin Younes and Christian

Zambrano, (all together, “Plaintiffs”) allege as follows:

                                PRELIMINARY STATEMENT

       1.      Defendant Town Sports International, LLC (“TSI”) – the owner of the New York

Sports Clubs gym brand – engages in a fraudulent practice of charging membership fees even

after members have given notice of cancellation. Incredibly, TSI was already investigated by the

Washington D.C. Attorney General’s Office of Consumer Protection for these exact same

unlawful practices. On November 21, 2017, Attorney General Karl A. Racine announced a

settlement of these consumer fraud claims, stating:

               Consumers should not be on the hook when companies mislead
               them with unclear and inconsistent cancellation policies.
               Washington Sports Club members who made a good-faith




                                                 2
               effort to end their membership deserve the restitution that this
               settlement provides.1

According to the Washington D.C. Attorney General’s Office,

               As part of its investigation, OAG [Office of the Attorney
               General] discovered that consumers who joined a Washington
               Sports Club were required to enter into membership
               agreements that contained year-long terms. Although the
               membership agreements stated that consumers must cancel in
               writing and give 30 days’ notice, club employees routinely told
               consumers that they could cancel at any time by informing a
               desk employee or manager at the club. The company then
               continued to charge consumers who canceled in this manner.

       2.      Due to these deceptive and fraudulent business practices, TSI reached an

agreement with the Washington D.C. Attorney General’s Office which required TSI to pay

substantial penalties and fees, pay restitution to members who were charged fees following

cancellation, maintain records regarding these payments and pay additional restitution to other

TSI members in the jurisdiction with similar complaints for a three year period.

       3.      The Washington D.C. Attorney General’s Office has taken formal action, but

scores of customers have raised nearly identical complaints online, via social media channels and

through Better Business Bureaus. Below represents only a small sampling of such complaints:




1
       Available at: https://oag.dc.gov/release/attorney-general-obtains-settlement-washington


                                                3
                                                                 2




2
       Available at: https://www.yelp.com/biz/new-york-sports-clubs-brooklyn-
9?hrid=MYx5PCfun_hqFVWiJSVuaA&utm_campaign=www_review_share_popup&utm_medi
um=copy_link&utm_source=(direct)


                                      4
                                                                     3




3
        Available at:
https://www.google.com/maps/place/New+York+Sports+Clubs/@40.7413094,-
74.003285,17z/data=!3m1!4b1!4m10!1m2!2m1!1snew+york+sports+club++google+reviews!3m
6!1s0x0:0x4f4fad43a91ff45a!8m2!3d40.7413069!4d-74.0010953!9m1!1b1


                                        5
                                                                  4




4
        Available at:
https://www.facebook.com/pg/NewYorkSportsClubs1601Broadway/reviews/?referrer=page_rec
ommendations_see_all&ref=page_internal


                                          6
                                                                       5




                                                                       6




5
       Available at: https://www.yelp.com/biz/new-york-sports-clubs-brooklyn-
9?hrid=uR6f_JoIjKo4rLhge8bF6Q&utm_campaign=www_review_share_popup&utm_medium=
copy_link&utm_source=(direct)
6
       Available at: https://www.yelp.com/biz/new-york-sports-clubs-new-york-
87?hrid=mrcokGJHswtctJWE5BBWGQ&utm_campaign=www_review_share_popup&utm_me
dium=copy_link&utm_source=(direct)


                                      7
                                                                         7




                                                                         8




7
        Available at:
https://www.facebook.com/pg/NewYorkSportsClubs30BroadSt/reviews/?referrer=page_recomm
endations_see_all&ref=page_internal
8
        Available at:
https://www.facebook.com/pg/NewYorkSportsClubs36W14thSt/reviews/?ref=page_internal


                                          8
                                                                        9




                                                                        10




9
        Available at:
https://www.facebook.com/pg/NewYorkSportsClubs1601Broadway/reviews/?referrer=page_rec
ommendations_see_all&ref=page_internal
10
        Available at:
https://www.facebook.com/pg/NewYorkSportsClubs2830AvenueA/reviews/?referrer=page_reco
mmendations_see_all&ref=page_internal


                                          9
                                                                           11




                                                                           12




11
        Available at:
https://www.google.com/maps/place/New+York+Sports+Clubs/@40.7413094,-
74.003285,17z/data=!3m1!4b1!4m10!1m2!2m1!1snew+york+sports+club++google+reviews!3m
6!1s0x0:0x4f4fad43a91ff45a!8m2!3d40.7413069!4d-74.0010953!9m1!1b1
12
       Available at: https://www.yelp.com/biz/new-york-sports-clubs-new-york-
87?hrid=qpYH3c7vNkEV-
fdJQjNseg&utm_campaign=www_review_share_popup&utm_medium=copy_link&utm_source
=(direct)


                                        10
                                                                 13




                                                                       14




13
       Available at: https://www.yelp.com/biz/new-york-sports-clubs-new-york-
87?hrid=bhq0KEFfx8yhhW1WR1IXjw&utm_campaign=www_review_share_popup&utm_med
ium=copy_link&utm_source=(direct)
14
       Available at: https://www.yelp.com/biz/new-york-sports-clubs-hoboken-
3?hrid=n_rUyFbBQHLzZJWROMi1BA&utm_campaign=www_review_share_popup&utm_me
dium=copy_link&utm_source=(direct)


                                     11
                                                                                    15




       4.      Nonetheless, it appears to be “business as usual” at TSI. TSI does not appear to

have taken any legitimate action to address what appears to be a systemic practice to cheat

customers out of their hard-earned money. This practice simply must come to an end.

       5.      Plaintiffs bring this action seeking declaratory, injunctive and monetary relief, on

behalf of themselves and the Class, due to TSI’s unlawful conduct in violation of New York

General Business Law (“GBL”) §349; D.C. Consumer Protection Procedures Act §28-3901, et

seq. (“DCCPPA”); Pennsylvania Unfair Trade Practices & Consumer Protection Law, Tit. 73

§201-1, et seq. (“PUTPCPL”); Connecticut Unfair Trade Practices Act, §42-110, et seq.

(“CUTPA”); Maryland Consumer Protection Act, §13-101, et seq. (“MCPA”); New Jersey


15
       Available at: https://www.yelp.com/biz/new-york-sports-clubs-new-york-
87?hrid=OgaCiTaZV036AyhKlC6SPg&utm_campaign=www_review_share_popup&utm_medi
um=copy_link&utm_source=(direct)


                                                12
Consumer Fraud Act, §56:8-1, et seq. (“NJCFA”); Rhode Island Unfair Trade Practice and

Consumer Protection Act, §6-13.1-1, et seq. (“RIUTPCPA”); Virginia Consumer Protection Act

of 1977, §59.1-196, et seq. (“VCPA”) and Mass. Consumer Protection Act, M.G.L.A. c. 93A

§§1, et seq.(“MGL 93A”) (the, “Consumer Fraud and Protection Statutes”); and/or for engaging

in conversion.

                                  JURISDICTION AND VENUE

        6.       The Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1) because there is diversity of residence of the named parties. The Court also has

diversity jurisdiction pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d), because the

proposed Class has more than 100 members, contains at least one member of diverse citizenship

from Defendants and the amount in controversy exceeds $5 million.

        7.       The Court has personal jurisdiction over Defendants because Defendants are

authorized to, and do, conduct business in New York and in this District.

        8.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because a

substantial part of the events giving rise to this action occurred in this District.

        9.       On May 9, 2018, Plaintiffs sent Defendants a demand letter pursuant to MGL

93A, thereby satisfying the administrative pre-requisite to commencing a consumer fraud action.

        10.      Following the commencement of this action, Plaintiffs delivered a copy of the

Complaint to the Connecticut Attorney General and Commissioner of Consumer Protection

pursuant to CUTPA § 42-110g(c).

        11.      Following the commencement of this action, Plaintiffs delivered a copy of the

Complaint to the New Jersey Attorney General pursuant to NJCFA § 56:8-20.




                                                  13
       12.     Following the commencement of this action, Plaintiffs delivered a copy of the

Complaint to the Rhode Island Attorney General pursuant to RIUTPCPA § 6-13.1-5.2.

       13.     Plaintiffs’ claims are properly asserted together as a single consolidated action as

their claims arise from a similar nexus of facts and circumstances and will be established using

similar and overlapping evidence.

                                            PARTIES

       14.     Plaintiff Charles Lehnert is an adult resident of Hudson County, New Jersey. Mr.

Lehnert became a member of New York Sports Clubs (“NYSC”) on or about April 30, 2017.

       15.     Plaintiff Jennifer Musarra is an adult resident of Queens County, New York. Ms.

Musarra became a member of NYSC in or around January 2017.

       16.     Plaintiff Celine D’Amore is an adult resident of New York County, New York.

Ms. D’Amore became a member of NYSC on or about March 28, 2016.

       17.     Plaintiff David Almonte is an adult resident of the State of New York. Mr.

Almonte became a member of NYSC in or about May 2017.

       18.     Plaintiff Alison Andrel is an adult resident of the State of Pennsylvania. Ms.

Andrel became a member of Philadelphia Sports Clubs (“PSC”) in or about May 2017.

       19.     Plaintiff Elise Artelt is an adult resident of the State of Pennsylvania. Ms. Artelt

became a member of PSC in or about January 2017.

       20.     Plaintiff Maureen Avione is an adult resident of the State of New York. Ms.

Avione became a member of NYSC in or around 2015.

       21.     Plaintiff Nyman Aydin is an adult resident of the State of New Jersey. Mr. Aydin

became a member of NYSC on or about January 2017.




                                                14
      22.    Plaintiff Melissa Bauernfeind is an adult resident of the State of New York. Ms.

Bauernfeind became a member of NYSC in or around 2012.

      23.    Plaintiff April Boddie is an adult resident of New York County, New York. Ms.

Boddie became a member of NYSC in or about 2015.

      24.    Plaintiff Rachel Brandoff is an adult resident of the State of Pennsylvania. Ms.

Brandoff became a member of NYSC in or about June 2016.

      25.    Plaintiff Pamela Caffrey is an adult resident of the State of New Jersey. Ms.

Caffey became a member of NYSC in or about November 2016.

      26.    Plaintiff Alana Calmi is an adult resident of the State of New York. Ms. Calmi

became a member of NYSC in or about May 2017.

      27.    Plaintiff Jared Cohen is an adult resident on the State of Texas. Mr. Cohen

became a member of PSC in or about 2015.

      28.    Plaintiff Lauren Culpepper is an adult resident of the State of Florida. Ms.

Culpepper became a member of NYSC in or about 2015.

      29.    Plaintiff Karin Daubitz is an adult resident of the State of New York. Ms. Daubitz

became a member of NYSC in or about January 2014.

      30.    Plaintiff Kycia Dias is an adult resident of the State of New York. Ms. Dias

became a member of NYSC in or about July 2018.

      31.    Plaintiff Zachary Terry-Wade is an adult resident of the State of New York. Mr.

Terry-Wade became a member of NYSC in or about June 2018.

      32.    Plaintiff Rachel Ellis is an adult resident of the State of New York. Ms. Ellis

became a member of NYSC in or around 2017.




                                              15
       33.    Plaintiff Brian Facchin is an adult resident of the State of New York. Mr. Facchin

became a member of NYSC on or about January 2017.

       34.    Plaintiff Daniella Smolanick is an adult resident of the State of New York. Ms.

Smolanick became a member of NYSC in or about January 2017.

       35.    Plaintiff Cassie Farrelly is an adult resident of the State of New York. Ms.

Farrelly became a member of NYSC in or around 2010.

       36.    Plaintiff Andrew Forman is an adult resident of the State of Pennsylvania. Mr.

Forman became a member of PSC on or about August 2014.

       37.    Plaintiff Gregory Golembeski is an adult resident of the State of Pennsylvania.

Mr. Golembeski became a member of PSC on or about February 14, 2018.

       38.    Plaintiff Robert Goodman is an adult resident of the State of New Jersey. Mr.

Goodman became a member of NYSC on or about September 2016.

       39.    Plaintiff Ahmad Habib is an adult resident of the State of New York. Mr. Habib

became a member of NYSC in or around 2012.

       40.    Plaintiff Christina Hioureas is an adult resident of the State of New York. Ms.

Hioureas became a member of NYSC in or around 2016.

       41.    Plaintiff Katherine Irving is an adult resident of the State of Massachusetts. Ms.

Irving became a member of Boston Sports Clubs (“BSC”) in or around August 2016.

       42.    Plaintiff Merin Jacob is an adult resident of the State of New York. Mr. Jacob

became a member of NYSC in or around June 2017.

       43.    Plaintiff Vaibhav Kajla is an adult resident of the State of New Jersey. Mr. Kajla

enrolled his parents as members of NYSC in or around 2016.




                                               16
      44.    Plaintiff Anna Kozikowska is an adult resident of the State of New York. Ms.

Kozikowska became a member of NYSC in or about April 2017.

      45.    Plaintiffs Nicole and Marek Kulisek are adult residents of the State of New York.

Mr. and Ms. Kulisek became members of NYSC in or about January 2018.

      46.    Plaintiff Christopher Leaman is an adult resident of the State of Massachusetts.

Mr. Leaman became a member of BSC on or about November 2017.

      47.    Plaintiff Christopher Lemetre is an adult resident of the State of New York. Mr.

Lemetre became a member of NYSC in or about October 2015.

      48.    Plaintiff Jacob Levin is an adult resident of the State of Massachusetts. Mr. Levin

became a member of BSC in or around September 2016.

      49.    Plaintiff Michael Lord is an adult resident of the State of New York. Mr. Lord

became a member of NYSC in or around June 2017.

      50.    Plaintiff Joseph Ott is an adult resident of the State of Pennsylvania. Mr. Ott was

a member of PSC.

      51.    Plaintiff Hatshepsut Pakeman-Symister is an adult resident of the State of New

York. Ms. Pakeman-Symister became a member of NYSC before 2010.

      52.    Plaintiff Lee Presser is an adult resident of the State of New York. Mr. Presser

became a member of NYSC many years ago.

      53.    Plaintiff Jessica Raimi is an adult resident of the State of New York. Ms. Raimi

became a member of NYSC before 2010.

      54.    Plaintiff Samilys Rodriguez is an adult resident of the State of Massachusetts.

Ms. Rodriguez became a member of BSC in or around 2016.




                                              17
      55.    Plaintiff Duygucan Sahin is an adult resident of the State of Massachusetts. Ms.

Sahin became a member of BSC on or about January 2017.

      56.    Plaintiff Wendy Schoeler is an adult resident of the State of New Jersey. Ms.

Schoeler became a member of NYSC on or about May 17, 2017.

      57.    Plaintiff Joseph Singletary is an adult resident of the State of Massachusetts. Mr.

Smith became a member of BSC in or around October 2018.

      58.    Plaintiff Erin Mackey Siraguse is an adult resident of the State of Virginia. Ms.

Siraguse became a member of Washington Sports Clubs (“WSC”) in or about 2014.

      59.    Plaintiff Joseph Smith is an adult resident of the State of Massachusetts. Mr.

Smith became a member of BSC in or around May 2017.

      60.    Plaintiff Diane Swick is an adult resident of the State of New York. Ms. Swick

became a member of NYSC in or about 2016.

      61.    Plaintiff Shannon Sysko is an adult resident of the State of Pennsylvania. Ms.

Sysko became a member of PSC in or around September 2018.

      62.    Plaintiffs Alex and Gretchen Treves are adult results of the State of

Massachusetts. Mr. and Ms. Treves became BSC members in or around March 2017.

      63.    Plaintiff Emily Wickstrom is an adult resident of the State of Massachusetts. Ms.

Wickstrom became a member of BSC in or around 2015.

      64.    Plaintiff Stephanie Wilson is an adult resident of La Rochelle, France. Ms.

Wilson became a member of NYSC on or around October 4, 2018.

      65.    Plaintiff Jenin Younes is an adult resident of the State of New York. Ms. Younes

became a member of NYSC in or about November 2015.




                                              18
       66.    Plaintiff Christian Zambrano is an adult resident of the State of New York. Mr.

Zambrano became a member of NYSC on or around April 2018.

       67.    Defendant Town Sports International, LLC, d/b/a New York Sports Clubs, is a

domestic limited liability company with its primary business being the running and operating of

gyms under the brands New York Sports Clubs, Boston Sports Clubs, Washington Sports Clubs

and Philadelphia Sports Clubs, and which has a principal place of business located at 5 Penn

Plaza, 4th Floor, New York, New York 10001.

       68.    Defendant Town Sports International Holdings, Inc., d/b/a New York Sports

Clubs, is a foreign corporation incorporated in Delaware with its primary business being the

running and operating of gyms under the brands New York Sports Clubs, Boston Sports Clubs,

Washington Sports Clubs and Philadelphia Sports Clubs, and which has a principal place of

business located at 1001 US North Highway 1, Suite 201, Juniper, Florida 33477.

                                            FACTS
Factual Allegations

       69.    Town Sports International, LLC is one of the largest owners/operators of fitness

clubs in the country, with approximately 587,000 current members and approximately 165 gyms

located in New York, Massachusetts, Washington D.C., Pennsylvania, Connecticut, Maryland,

New Jersey, Rhode Island and Virginia.

       70.    Among other properties and brands, TSI owns and operates approximately 102

gyms under the brand “New York Sports Clubs,” 30 gyms under the brand “Boston Sports

Clubs,” 10 gyms under the brand “Washington Sports Clubs” and five gyms under the brand

“Philadelphia Sports Clubs.” Certain of these gym locations are in the neighboring states of

Connecticut, Maryland, New Jersey, Rhode Island and Virginia.




                                               19
       71.     TSI requires consumers to become a TSI gym member (“TSI Gym Member”) in

order to gain access to use its gym locations.

       72.     In order to obtain a TSI gym membership, customers enter into agreements with

TSI where they agree to pay a sum of money in exchange for access to one or more TSI gym

locations. However, TSI holds customers to additional terms never agreed upon.

       73.     For instance, when potential customers go to a TSI location to become a member,

it appears TSI does not present them with written contracts to sign in order to become a TSI Gym

Member, or at least only does so very rarely or in atypical situations.

       74.     As a matter of practice, TSI staff will verbally present to potential customers the

monthly rate for the type of gym access the customer is interested in purchasing.

       75.     Then, potential customers become TSI Gym Members pursuant to the terms

verbally presented to them by either verbally assenting to the terms or by signing an electronic

pad presented to them by a TSI staff member (and providing a form of payment, usually a credit

or debit card for automatic monthly charges).

       76.     Once a customer signs the electronic pad, TSI has in its possession an electronic

image of the customer’s signature, which is saved to TSI’s electronic records database. Upon

information and belief, the electronic pads that capture customer signatures are created by Topaz

Systems, Inc., though TSI may also use other devices such as iPads.

       77.     TSI will then superimpose a TSI Gym Member’s signature on a document

containing various terms and conditions for membership at TSI (“Fraudulent Membership

Contract”) and retain that document internally as a supposedly agreed-upon contract.

       78.     TSI unlawfully acts as though the Fraudulent Membership Contracts are

legitimate agreements.




                                                 20
       79.     However, TSI Gym Members are never informed of the vast majority of these

contractual terms, never informed that their signatures will be superimposed onto a contract and

never informed that there are any membership terms other than those verbally presented to them.

       80.     Upon information and belief, the reason TSI engages in these practices is that the

terms of the Fraudulent Membership Contracts are completely unreasonable and the company is

concerned that customers would not agree to the terms if actually presented to them, including

the term: “By signing this Agreement, the member grants the Clubs the right to use their

photographic likeness for promotional purposes, including, without limitation, for online usage

and marketing materials.”

       81.     Many of TSI’s written membership contracts also contain the following or

substantially similar language with respect to cancellation of memberships:

               You may cancel your Month-to-Month at any time by (1)
               giving notice at the club and obtaining a cancellation
               receipt, or (2) sending a written notification by certified or
               registered mail to the club at the address set forth above.
               Your cancellation will be effective 45 days after you
               provide proper notice of cancellation, and you will
               continue to have the services provided under this
               agreement and be billed accordingly until the end of the
               45 day notice period.

(emphasis added).

       82.     In sum, according to this provision, a TSI Gym Member must pay for an

additional 45 days of membership once they inform TSI that they desire to cancel their

membership.

       83.     Moreover, according to this provision, to cancel a membership, TSI Gym

Members must obtain a “cancellation receipt” or send TSI “a written notification by certified or

registered mail.”




                                                21
       84.     TSI attempts to hold TSI Gym Members who try to cancel their TSI gym

memberships to these supposed “policies” or “contract terms” – whether TSI has a Fraudulent

Membership Contract on file or not.

       85.     Moreover, TSI often does not even honor customer cancellation requests in the

first place and continues to charge TSI Gym Members with additional membership and other

fees even long after they have cancelled their memberships.

       86.     TSI follows a similar practice when potential customers enroll over the phone or

online. When members sign up over the phone, TSI representatives provide the monthly

membership rate and do not inform the potential customer that there are any fees associated with

cancellations or that cancellations need to be accomplished in any particular manner. Upon

information and belief, despite the fact that there is no executed contract when a potential

customer enrolls over the phone, TSI will create a Fraudulent Membership Contract for the

customer without any signature at all. Similarly, when members sign up online, despite the

website affirmatively stating “Want to cancel? No problem.” and confirming “No Hidden Fees,”

TSI hides the fact that it will impose additional fees and charges upon and after cancellation.

       87.     Upon information and belief, thousands of TSI Gym Members have cancelled

and/or attempted to cancel their memberships with TSI within the relevant statutory period.

       88.     Upon information and belief, thousands of TSI Gym Members who have

cancelled and/or attempted to cancel their memberships with TSI never agreed to be bound by

any purported policies or terms related to the cancellation of their TSI memberships.

       89.     Accordingly, TSI Gym Members never authorized TSI to charge their credit or

debit cards for any charges following notice of cancellation.




                                                22
        90.    TSI has charged at least 30 or 45 days’ worth of membership fees to TSI Gym

Members who have cancelled their TSI memberships and who never agreed to be subject to any

purported policies or terms related to the cancellation of their TSI memberships.

        91.    Moreover, upon information and belief, TSI has refused to honor TSI Gym

Members’ attempts to cancel their memberships either because TSI has taken the position that

the TSI Gym Member failed to comply with the technicalities of purported policies or terms

related to the cancellation of his or her TSI membership or because TSI has otherwise simply

refused to process a TSI Gym Member’s request for cancellation.

        92.    In those situations, upon information and belief, TSI Gym Members are

continually charged membership dues even though the TSI Gym Member attempted to cancel his

or her TSI gym membership.

Plaintiff Charles Lehnert

        93.    Plaintiff Charles Lehnert became a TSI Gym Member on or around April 30,

2017 after agreeing via telephone to membership terms with a male TSI manager from one of

Defendants’ gyms located at 59 Newark Street, Hoboken, New Jersey 07030 (the “Hoboken

Gym”).

        94.    Mr. Lehnert asked the TSI manager who he spoke to over the phone about TSI’s

cancellation policy and the manager told Mr. Lehnert that he could cancel his membership at any

time.

        95.    A few days after he became a TSI Gym Member, Mr. Lehnert visited the New

York Sports Club located in Jersey City, New Jersey and spoke with both a male and female

sales agent. These employees told Mr. Lehnert that he was required to place his signature on an

electronic pad to effectuate his membership.




                                               23
       96.     The electronic pad Mr. Lehnert signed did not display any contract terms and only

contained a small area for Mr. Lehnert to place his signature.

       97.     TSI never provided Mr. Lehnert with any purported written membership contract.

       98.     Mr. Lehnert never agreed nor was he ever notified that he had to pay for an

additional 45 days of membership once he cancelled his TSI gym membership.

       99.     Mr. Lehnert never agreed nor was he ever notified that he had to obtain a

“cancellation receipt” or send “a written notification by certified or registered mail.”

       100.    Between November 2017 and January 2018, Mr. Lehnert made several

unsuccessful attempts to cancel his TSI membership.

       101.    In mid-November 2017, Mr. Lehnert contacted a TSI corporate office by calling a

phone number that he located via internet searches. On this phone call, Mr. Lehnert spoke to a

TSI representative and said that he wanted to cancel his membership. The TSI representative

told Mr. Lehnert that he could not cancel his membership on the call and that he needed to

contact his “home gym” to cancel his membership.

       102.    In late November 2017, Mr. Lehnert called the Hoboken Gym, spoke with a TSI

representative and said he wanted to cancel his membership. The TSI representative told Mr.

Lehnert that he needed to come to the location in person or send a letter to cancel his

membership. Mr. Lehnert asked to speak with a manager but was told that a manager was not

available.

       103.    A couple of days later, Mr. Lehnert called the Hoboken Gym, spoke with a TSI

representative and again asked to speak with a manager but was told there was no manager

available. Mr. Lehnert asked the TSI representative to have a manager call him back.




                                                 24
       104.    Approximately one week later, Mr. Lehnert called the Hoboken Gym and spoke

with a TSI representative named Jordan. Mr. Lehnert told Jordan that he had called a few days

before and asked when he would be able to speak with a manager. Jordan told Mr. Lehnert that

the manager was not available at that time.

       105.    On or around January 4, 2018, Mr. Lehnert submitted an online request to cancel

his membership via the TSI website. Mr. Lehnert’s cancellation request stated as follows:

               This message is another cancellation notice for account
               #0006948916. I’ve asked multiple times for a call back from the
               manager, Andrew, at this location with no response. I have left my
               cancellation notice with Jordan in late 2017. Any further charges to
               my credit card are UNAUTHORIZED, and let this message will
               serve as further notice of cancellation of my account.

       106.    TSI never responded to Mr. Lehnert’s request through the website.

       107.    On or around January 5, 2018, Mr. Lehnert visited a Yelp webpage for the

Hoboken Gym and noticed that in response to a customer complaint, a TSI business customer

service employee, Erin, left a posted stating “If you could email HereToHelp@tsiclubs.com, a

member of the Customer Services team will get back to you shortly.”

       108.    On January 5, 2018, Mr. Lehnert sent an email at 3:26 p.m. to

HereToHelp@tsiclubs.com stating,

               Hello,

               I found this email address on Yelp in response to another
               member’s review.

               I have been trying to cancel my membership now for over a month.
               I have called the location I initially signed up with multiple
               times—each time being told that the manager, Andrew, is in a
               meeting or unavailable to take my call. I have asked for a call back
               each time with no response.

               Please take this as notice of membership cancellation. If this is
               made any more difficult than it already has been, I will make sure



                                               25
              to never sign back up with NYSC in the future. I was only
              planning on cancelling for a short time and signing back up
              afterward, but based on my experience so far, that won’t be
              happening. This is a great way to lose potential future customers.

       109.   TSI never responded to Mr. Lehnert’s email.

       110.   On January 12, 2018, Mr. Lehnert sent letter to TSI’s Member Services

Department stating,

              Sir or Madam:

              This message is another cancellation notice for account
              #0006948916. I’ve asked the representatives answering the phone
              at the 59 Newark St, Hoboken, NJ location multiple times for the
              manager, Andrew, to call me back, with no response. I have left
              my cancellation notice with Jordan in late 2017. Management is
              not available every time a cancellation effort is made in-person or
              by phone, and the representatives claim they are unable to enact
              my cancellation. To this date, I have sent notice of cancellation by
              multiple methods with no response, and your company continues
              to charge my credit card ending in 7598. Any further charges to
              my credit card are UNAUTHORIZED. Let this message also serve
              as additional notice of my account cancellation.
              Before this ordeal, I was considering cancelling only for a short
              time and reopening my account at some point later this year.
              However, seeing how your business has handled this and the fact
              that these practices are essentially theft, I will never give NYSC or
              Town Sports any future business.
              I expect a response with written confirmation of my account
              cancellation.
       111.   TSI never responded to Mr. Lehnert’s letter.

       112.   TSI never cancelled Mr. Lehnert’s TSI gym membership despite his requests.

       113.   Since Mr. Lehnert first attempted to cancel his TSI gym membership, TSI has

continued to charge Mr. Lehnert’s credit card.

       114.   Mr. Lehnert never authorized TSI’s continued charges.

       115.   As a result, Mr. Lehnert was forced to instruct his bank to cease all payments to

TSI to avoid any future charges.


                                                 26
Plaintiff Jennifer Musarra

       116.    Plaintiff Jennifer Musarra became a TSI Gym Member in or around January 2017

after agreeing to membership terms with a TSI agent at one of Defendants’ gyms located in

Whitestone, New York.

       117.    Ms. Musarra was told she could cancel her membership at any time.

       118.    TSI never provided Ms. Musarra with any purported written membership contract.

       119.    Ms. Musarra was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that her signature would be superimposed onto any contract or

used for any purpose such as to say she agreed to any other terms.

       120.    The electronic pad Ms. Musarra signed did not display any contract terms and

only contained a small area for Ms. Musarra to place her signature.

       121.    Ms. Musarra never agreed nor was she ever notified that she had to pay for an

additional 45 days of membership once she cancelled her TSI gym membership.

       122.    Ms. Musarra never agreed nor was she ever notified that she had to obtain a

“cancellation receipt” or send “a written notification by certified or registered mail.”

       123.    In or around November 2017, Ms. Musarra made several attempts to cancel her

TSI membership, including by faxing a notice of cancellation to TSI.

       124.    Soon after sending the fax, a TSI agent informed Ms. Musarra that her

membership would not be cancelled until January 2018.

       125.    TSI never cancelled Ms. Musarra’s TSI gym membership.

       126.    Since Ms. Musarra first attempted to cancel her TSI gym membership, TSI has

continued to charge Ms. Musarra’s credit card.

       127.    Ms. Musarra never authorized TSI’s continued charges.




                                                 27
       128.    As a result, Ms. Musarra was forced to instruct her bank to cease all payments to

TSI to avoid any future charges.

Plaintiff Celine D’Amore

       129.    Plaintiff Celine D’Amore became a TSI Gym Member on or about October 1,

2012 after agreeing to membership terms with a TSI agent via telephone.

       130.    Ms. D’Amore was told she could cancel her membership at any time.

       131.    Ms. D’Amore cancelled her membership on March 28, 2016.

       132.    That same day, Ms. D’Amore entered a new TSI membership at a different rate.

Ms. D’Amore and a TSI agent agreed to the terms of her new membership via telephone and text

message.

       133.    Ms. D’Amore never signed a TSI written contract nor was she ever instructed by

TSI agent to place her signature on an electronic pad.

       134.    Upon information and belief, a TSI agent forged Ms. D’Amore’s signature onto a

TSI membership contract.

       135.    Ms. D’Amore never agreed nor was she ever notified that she had to pay for an

additional 45 days of membership once she cancelled her TSI gym membership.

       136.    Ms. D’Amore never agreed nor was she ever notified that she had to obtain a

“cancellation receipt” or send “a written notification by certified or registered mail.”

       137.    On April 5, 2018, Ms. D’Amore filed a cancellation request form to cancel her

TSI membership.

       138.    TSI never cancelled Ms. D’Amore’s TSI membership.

       139.    Since Ms. D’Amore first attempted to cancel her TSI gym membership, TSI has

continued to charge Ms. D’Amore’s debit card.




                                                 28
       140.    Ms. D’Amore never authorized TSI’s continued charges.

       141.    As a result, Ms. D’Amore was forced to file a dispute with her credit card

company and instruct her bank to cease all payments to TSI to avoid any future charges.

Plaintiff David Almonte

       142.    Plaintiff David Almonte became a TSI Gym Member for the NYSC located in

Park Slope, Brooklyn in or around May 2016.

       143.    Mr. Almonte was told his membership was a month-to-month membership and he

could cancel his membership at any time.

       144.    Mr. Almonte was never told about any “waiting period” or “notice period” before

he could cancel his gym membership.

       145.    Mr. Almonte was not told of any particular process or method he had to follow in

order to cancel his TSI gym membership.

       146.    In or around August 2016, Mr. Almonte went to the Park Slope NYSC branch and

informed a TSI representative that he wanted to cancel his membership.

       147.    The TSI representative confirmed to Mr. Almonte that there would not be any

additional charges.

       148.    On or about October 16, 2016, Mr. Almonte noticed additional charges on his

credit card from TSI. Mr. Almonte never approved or authorized these charges.

       149.    Mr. Almonte called the Park Slope NYSC branch to inquire about the charges,

and they told him TSI had “put a note on [his] account to cancel” on August 18, 2016, but that

TSI had not yet actually cancelled his membership, which was why he was continuing to be

charged. Mr. Almonte was told he had to speak to the branch manager who was not in that day.




                                               29
       150.     Later that evening, Mr. Almonte received a cancellation invoice from TSI, but no

refund of any improper charges.

       151.     On October 18, 2016, Mr. Almonte called the Park Slope NYSC location and

spoke to the manager, who said he would consider refunding the second month charge, but not

the first charge, because it was company policy to charge an additional 45 days after

cancellation.

       152.     Mr. Almonte asked the manager for a copy of the contract where he agreed to that

term. TSI then sent Mr. Almonte an auto-filled purported contract which did not contain any

signature or other indication of Mr. Almonte’s consent to any of the terms.

       153.     Upon information and belief, TSI generated a fraudulent purported contract that

had never previously been shown to or agreed to by Mr. Almonte.

       154.     Mr. Almonte complained about this fraudulent conduct to the Better Business

Bureau, and in response to his complaint, TSI admitted that Mr. Almonte requested to cancel on

August 18, 2016, but that “[i]n error the cancellation was not processed.”

       155.     However, while TSI refunded some charges, TSI refused to refund all the charges

to Mr. Almonte following his notice of cancellation.

Plaintiff Alison Andrel

       156.     Plaintiff Alison Andrel was a TSI Gym Member in Pennsylvania and paid a

monthly membership fee for access to TSI’s gyms. Ms. Andrel also paid for personal training

through TSI as well.

       157.     When she became a TSI Gym Member or anytime thereafter during her

membership, Ms. Andrel was never told or otherwise informed that there was any particular




                                                30
process that she would be required to follow in order to effectuate the cancellation of her

membership or any other services.

          158.   When she became a TSI Gym Member or anytime thereafter during her

membership, Ms. Andrel was never was never told or otherwise informed that she would be

subject to any additional fees or charges after she cancelled her membership

          159.   On or about May 15, 2018, per the express instructions from her TSI personal

trainer, Sergio Jackson, on how to cancel both her training and her membership, Ms. Andrel sent

him a membership cancellation request email, asking to cancel her membership as well as her

personal training.

          160.   Ms. Andrel’s personal trainer then forwarded her cancellation request via email to

another TSI employee named George Holifield.

          161.   On or about May 16, 2018, Mr. Holifield sent Ms. Andrel an email

acknowledging her membership cancellation request and cancellation of her personal training.

          162.   On or about October 9, 2018, a debt collection company known as Radius Global

Solutions (“Radius”) contacted Ms. Andrel via a letter, saying she owed a $300 past due amount

to TSI.

          163.   Ms. Andrel had not previously received any communication regarding any

outstanding balance. Ms. Andrel attempted to contact Radius to dispute the charges but was

unable to reach anyone.

          164.   Ms. Andrel then called her PSC gym location and spoke to Taylor Santora, a

membership sales consultant, and inquired about the reason for the charges and the lack of any

previous notice before it was sent to collections.




                                                 31
       165.    Ms. Santora informed Ms. Andrel that she had to speak to the manager of the

location, Bryan Ortiz, but that he was in Las Vegas on his honeymoon so she had to be “patient”

and wait for him to return.

       166.    Ms. Andrel then called PSC’s corporate member services coordinator, Karen

Heimbach, by calling (877) 258-2311, and stated that she had cancelled her membership via

email and that she had never been given any notice of past due amounts.

       167.    Ms. Heimbach told Ms. Andrel that TSI’s policy is that cancellation requests must

be made in person, not by email, and that TSI had no obligation to give notice of past due

amounts before sending an account out for collections.

       168.    Ms. Andrel then complained to the Better Business Bureau and TSI, through an

employee named Shelley Eilenberg, refused to waive the improper charges and falsely claimed

that Ms. Andrel had agreed to pay these additional charges.

       169.    Ultimately, Ms. Andrel paid the amounts the collection agency demanded because

she wanted to end the harassment and was concerned it would impact her credit rating.

Plaintiff Elise Artelt

       170.    Plaintiff Elise Artelt joined PSC in or around January 2017.

       171.    Ms. Artelt is a senior citizen.

       172.    Ms. Artelt signed up and enrolled at the PSC located in Radner, Pennsylvania.

       173.    Ms. Artelt intended to sign up for personal training sessions, but was told she also

had to enroll as a gym member.

       174.    Ms. Artelt was not told any terms or conditions of becoming a gym member.

       175.    Ms. Artelt was not told she would be subject to any additional fees upon or

following the cancellation of her membership.




                                                 32
         176.   Ms. Artelt was not told there were any restrictions on her ability to cancel her

membership.

         177.   Ms. Artelt was not told that a request to cancel her membership would be

ineffective unless she complied with certain processes or procedures.

         178.   In or around March 2017, Ms. Artelt informed the GM named David at the

Radner PSC location that she was unable to use the gym due to a serious medical condition and

provided a doctor’s note.

         179.   Nonetheless, TSI continued to charge Ms. Artelt both for her membership and

personal training sessions in April, August and September of 2017.

         180.   When Ms. Artelt finally realized that these payments were being charged to her

account, she complained to GM David at the Radner PSC location and he agreed to provide her a

refund for certain charges totalling approximately $1,300 for August and September.

         181.   However, no refund was issued to Ms. Artelt for April. All Ms. Artelt was told

was that she would be given a one-month credit if she wanted to return following her medical

leave.

         182.   In or around February 2018, Ms. Artelt returned to the Radner PSC location to use

her one-month credit. However, PSC then continued to charge her for March 2018 after that

point without her consent.

         183.   Ms. Artelt saw this charge and informed GM David that she wanted to fully

cancel her account to make sure there were no additional charges, and she was told her

membership was cancelled and would incur no further charges.

         184.   Nonetheless, TSI continued to charge Ms. Artelt additional fees for April, May,

June, July and August. Ms. Artelt never approved or authorized these charges.




                                                 33
       185.    As a result, Ms. Artelt was forced to cancel her credit card to avoid further

charges.

Plaintiff Maureen Avione

       186.    Plaintiff Maureen Avione became a TSI Gym Member in or around 2015 after

agreeing to membership terms with a TSI agent at one of Defendants’ gyms located in

Nesconset, New York.

       187.    Ms. Avione was told she could cancel her membership at any time.

       188.    TSI never provided Ms. Avione with any purported written membership contract

and never told Ms. Avione of any additional charges or fees she would be obligated to pay after

providing notice of cancellation.

       189.    Ms. Avione was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that her signature would be superimposed onto any contract or

used for any purpose such as to say she agreed to any other terms.

       190.    The electronic pad Ms. Avione signed did not display any contract terms and only

contained a small area for Ms. Avione to place her signature.

       191.    Ms. Avione never agreed nor was she ever notified that she had to pay for any

additional days of membership, or any other charges or fees, once she cancelled her TSI gym

membership.

       192.    On or around November 1, 2017, Ms. Avione emailed Mario Curcio, a TSI agent

at the Nesconset NYSC branch, and informed him that she was cancelling her membership. Mr.

Curcio responded that all cancellations are handled through the club and that she needed to speak

with a manager the next time she visited the gym in order to cancel.




                                                34
       193.     The next day, Ms. Avione visited the Nesconset branch, informed a TSI agent that

she was cancelling her membership and provided the TSI agent with a letter stating that she was

cancelling her membership. The TSI agent responded that her membership would be cancelled.

       194.     The following month, Ms. Avione noticed that TSI was continuing the charge her

credit card. Ms. Avione never approved or authorized these charges.

       195.     Subsequently, Ms. Avione called Nesconset branch regarding TSI’s unauthorized

charges but was informed by a TSI agent that there was nothing they could do about the

unauthorized charges.

       196.     TSI never refunded Ms. Avione for the unauthorized charges related to the

cancellation of her membership.

Plaintiff Nyman Aydin

       197.     Plaintiff Nyman Aydin joined NYSC in or around January 2017.

       198.     Mr. Aydin became a member by signing up in-person at the NYSC located in

Marlboro, New Jersey.

       199.     Mr. Aydin met with a TSI sales representative who told him what the terms and

conditions of membership would be. Mr. Aydin was told that he would pay a monthly

membership fee for the right to use and access the gym, but that he could cancel his membership

at any time.

       200.     Mr. Aydin was never told that he would be subject to any additional charges or

fees if and when he cancelled his membership or that there would be any additional charges after

he cancelled.




                                                35
       201.    Mr. Aydin was also never told that he needed to do anything in particular to

effectuate his cancellation or that his cancellation would only be effective only upon certain

conditions precedent.

       202.    In or around summer 2017, Mr. Aydin visited the Marlboro NYSC location and

informed a TSI sales representative that he wanted to cancel his membership. Mr. Aydin was

told his membership was cancelled.

       203.    Thereafter, TSI continued to charge Mr. Aydin additional fees that he never

approved or authorized. Mr. Aydin contacted the gym many times by phone to dispute the

charges, but after leaving several messages he never received a return phone call.

       204.    Mr. Aydin informed his credit card company not to accept any other charges from

TSI. Mr. Aydin then received a letter from a collections agency seeking payment of unapproved

charges on TSI’s behalf.

       205.    Mr. Aydin then filed a complaint with the Better Business Bureau and TSI finally

relented and refunded certain of the post-cancellation charges, but refused to provide Mr. Aydin

with a complete refund of the fraudulent and unapproved charges.

Plaintiff Melissa Bauernfeind

       206.    Plaintiff Melissa Bauernfeind joined NYSC in or around 2012. Ms. Baurenfiend

enrolled in-person at the NYSC located in Whitestone, Queens.

       207.    Ms. Bauernfeind agreed to pay monthly membership dues, but was never told

there would be any additional charges or fees upon the cancellation of her membership or that

there was any process she needed to follow to cancel membership.




                                                36
        208.   In October 2017, Ms. Baurenfeind cancelled her membership by speaking with a

customer service representative named Daniel Stern. However, membership charges continued

thereafter.

        209.   In February 2018, Ms. Bauernfeind received a letter from TSI stating that her

account would be sent to collections if she did not pay sums that were charged to her following

her cancellation request. Ms. Bauernfeind spoke to Mr. Stern who told her the matter was

resolved.

        210.   However, TSI continued to charge Ms. Bauernfeind for the membership she had

cancelled. Ms. Bauernfeind contacted her credit card company and put a stop payment order on

all charges from TSI.

        211.   Ms. Bauernfeind then contacted Mr. Stern again and he apologized and said the

charges would not happen again. However, TSI continued to charge Ms. Bauernfeind fees that

she never authorized or approved.

Plaintiff April Boddie

        212.   Plaintiff April Boddie became a TSI Gym Member in or around 2015 after

agreeing to membership terms with a TSI agent via an in-person meeting at a location on 145th

Street in Manhattan.

        213.   Ms. Boddie was verbally told that she could become a TSI Gym Member in

exchange for monthly payments and she was never told that there was any advance notice

required to cancel her membership.

        214.   Ms. Boddie was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that her signature would be superimposed onto any contract or

used for any purpose such as to say she agreed to any other terms.




                                               37
       215.    The electronic pad Ms. Boddie signed did not display any contract terms and only

contained a small area for Ms. Boddie to place her signature.

       216.    TSI never provided Ms. Boddie with any purported written membership contract.

       217.    Ms. Boddie never agreed nor was she ever notified that she had to pay for an

additional 45 days of membership once she cancelled her TSI gym membership.

       218.    Ms. Boddie never agreed nor was she ever notified that she had to obtain a

“cancellation receipt” or send “a written notification by certified or registered mail.”

       219.    In or around May 2018, Ms. Boddie called TSI’s corporate office and informed

TSI that she was cancelling her membership, and she was told that TSI would not accept her

cancellation unless she cancelled her membership in person.

       220.    Thereafter, Ms. Boddie went to the TSI location on 91st Street in Manhattan and

informed TSI staff at the front desk that she was cancelling her membership, and she was told

that TSI would not accept her cancellation unless she went in-person to her home gym.

       221.    In or around June 2018, Ms. Boddie went to the TSI location on 145th Street in

Manhattan where she originally became a TSI Gym Member and informed TSI staff at the front

desk that she was cancelling her membership. However, she was told that she would continue to

be charged her membership dues for 45 days.

       222.    TSI continued to charge Ms. Boddie membership fees even after she informed her

home gym that she was cancelling her membership.

       223.    Ms. Boddie never authorized TSI’s continued membership charges following her

notice of cancellation.

       224.    Upon learning that TSI would continue to charge her following her request to

cancel her membership, Ms. Boddie visited the 145th Street branch several times.




                                                 38
Plaintiff Rachel Brandoff

       225.    Plaintiff Rachel Brandoff became a TSI Gym Member in or around June 2016

after agreeing to membership terms with a TSI agent at one of Defendants’ NYSC gyms located

on 94th Street and Broadway in Manhattan.

       226.    Ms. Brandoff was told she could cancel her membership at any time, and TSI

never provided her with any purported written membership contract.

       227.    Ms. Brandoff was instructed to sign an electronic signature pad which did not

display any contract terms and only contained a small area for her signature.

       228.    Ms. Brandoff never agreed nor was she ever notified that she had to pay for any

additional fees or charges after cancelling her membership.

       229.    Ms. Brandoff never agreed nor was she ever notified that she had to use or follow

any particular process to cancel her membership.

       230.    Ms. Brandoff also enrolled in childcare services, which she was also told she

could cancel at any time without any additional fees or charges.

       231.    In or around November 2016, Ms. Brandoff called her NYSC location to cancel

her membership and childcare services because she was moving to Pennsylvania in January

2017. Ms. Brandoff was told they would not cancel her membership over the phone.

       232.    Thereafter, TSI continued to charge Ms. Brandoff both her membership dues and

for childcare services she was not using and had attempted to cancel.

       233.    In January 2017, Ms. Brandoff again called the NYSC location and again told a

TSI representative she wanted to cancel her membership, and she was told that her membership

and childcare would be cancelled.




                                               39
       234.    Thereafter, Ms. Brandoff noticed that TSI continued to charge her recurring

monthly membership fees and childcare charges through the Summer 2017.

       235.    Ms. Brandoff then called the NYSC location again and informed a TSI

representative that she wanted to cancel her membership. Nonetheless, additional charges

continued to be charged to Ms. Brandoff’s credit card.

       236.    TSI’s awareness that Ms. Brandoff had cancelled her membership is

demonstrated, among other ways, by the fact that in October 2017, TSI emailed her and stated, “I

understand you were previously a member at New York Sports Club and we would love to have

you back working out with us!” During the time of this email, TSI was continuing to charge Ms.

Brandoff additional fees.

       237.    In total, Ms. Brandoff was charged well in excess of $1,000 after she had

attempted to cancel her membership and childcare services.

Plaintiff Pamela Caffrey

       238.    Plaintiff Pamela Caffrey became a TSI Gym Member in or around November

2016, after receiving an email regarding a promotional membership deal.

       239.    In or around late November, 2016, Ms. Caffrey called the phone number

identified in the email, spoke to a TSI membership salesperson and signed up for a gym

membership.

       240.    During this phone call, the TSI membership salesperson explained to Ms. Caffrey

that she would be charged $5.00, then the first month would be free, and the rate would be

approximately $19.95 per month thereafter.




                                               40
        241.   During this phone call, Ms. Caffrey specifically asked the TSI membership

salesperson whether there would be any additional charges or fees and was told there would not

be any additional charges or fees.

        242.   During this phone call, the TSI membership salesperson asked Ms. Caffrey for her

credit card information, which she provided.

        243.   During this phone call, Ms. Caffrey was told she could cancel her membership at

any time without any additional charges or fees.

        244.   During this phone call, Ms. Caffrey was not informed of any other membership or

contract terms or informed that there were any other terms or conditions applicable to her

membership as a TSI Gym Member.

        245.   During this phone call, Ms. Caffrey was not informed of any additional fees, and

she never agreed to pay any additional fees other than the agreed-upon monthly membership

rate.

        246.   In or around January 2017, Ms. Caffrey noticed on her credit card statement that

she was charged an additional $74.89. Only following numerous inquiries to TSI regarding the

charge, Ms. Caffrey was finally informed that it was an annual membership fee.

        247.   Ms. Caffrey never agreed nor authorized payment of any annual membership fee.

        248.   Ms. Caffrey asked TSI for a refund of the charge which she never agreed to, but

TSI refused to provide any refund.

        249.   Ms. Caffrey spoke to Andrew Seecharan, the GM of her NYSC branch, who

refused to address Ms. Caffrey’s complaint and hung up the phone on her. Ms. Caffrey called the

NYSC main corporate phone number, but the person she spoke to was unable to address this

fraudulent charge.




                                               41
       250.    Shortly thereafter, a result of TSI’s fraudulent billing practices, Ms. Caffrey

cancelled her TSI gym membership.

       251.    However, even after she cancelled her membership, TSI continued to charge Ms.

Caffrey additional charges or fees.

       252.    TSI never provided Ms. Caffrey with any purported membership contract.

       253.    TSI never provided Ms. Caffrey with any purported membership terms related to

cancellation or additional charges other than what she was told over the phone regarding monthly

membership rates.

       254.    Ms. Caffrey never agreed nor was she ever notified that she had to pay any

additional charges or fees once she cancelled her TSI gym membership.

       255.    Ms. Caffrey never agreed nor was she ever notified that she had to obtain a

“cancellation receipt” or send “a written notification by certified or registered mail.”

Plaintiff Alana Calmi

       256.    Plaintiff Alana Calmi became a TSI Gym Member in or around May 2017.

       257.    Ms. Calmi signed up and enrolled to become a NYSC member via an online

application and agreed to pay monthly membership fees to use the gym located in Great Neck,

New York.

       258.    Ms. Calmi was informed through the online application process that she could

cancel her membership at any time and that there would be no fees or charges associated with or

following cancellation.

       259.    Ms. Calmi was never informed that she had to follow any particular method or

process for her to effectively cancel her membership.




                                                 42
       260.     In early 2018, Ms. Calmi sought to cancel her NYSC membership. Ms. Calmi

called TSI, and they told her, in sum and substance, “Oh, it’s a process. It isn’t just a button we

click and you are no longer a member. You have to come in and sign paperwork and then we put

the paperwork in to process the cancellation.”

       261.     Ms. Calmi was told by TSI's corporate office that upon cancellation of

membership she would still have 45 days of membership. This meant that regardless what date

Ms. Calmi cancelled, she would have to pay for an additional 45 days of membership.

       262.     Ms. Calmi never agreed to or authorized these charges.

       263.     Ms. Calmi was not permitted to cancel her membership over the phone and was

forced to go to her NYSC location in-person to cancel her membership.

       264.     Ms. Calmi complained about this conduct to the Better Business Bureau and

complained that she never agreed to these charges. In response, a TSI employee named Shelley

Eilenberg stated that Ms. Calmi had agreed to these charges and fees in a purported membership

contract and attached the contract.

       265.     However, the membership contract provided by Ms. Eilenberg had no signature or

other indication showing that Ms. Calmi had agreed to its terms. TSI never provided Ms. Calmi

with any purported written membership contract. Ms. Eilenberg refused to refund or waive any

of these charges.

Plaintiff Jared Cohen

       266.     Captain Jared Cohen is an active member of the United States Army.

       267.     Cpt. Cohen became a TSI Gym Member in or around 2015 after agreeing to

membership terms with a TSI agent at one of Defendants’ PSC gyms located in Philadelphia,

Pennsylvania.




                                                 43
       268.    Cpt. Cohen was told he could cancel his membership at any time.

       269.    TSI never provided Cpt. Cohen was never told of any additional charges or fees

he would be obligated to pay after providing notice of cancellation.

       270.    Cpt. Cohen was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that his signature would be superimposed onto any contract or

used for any purpose such as to say he agreed to any other terms.

       271.    The electronic pad Cpt. Cohen signed did not display any contract terms and only

contained a small area for Cpt. Cohen to place his signature.

       272.    Cpt. Cohen never agreed nor was he ever notified that he had to pay for any

additional days of membership, or any other charges or fees, once he canceled his TSI gym

membership.

       273.    In or around May 2016, Cpt. Cohen visited the PSC branch and informed a TSI

agent that he was cancelling his membership because he was being deployed to Texas.

       274.    Cpt. Cohen provided the TSI agent with a copy of his military orders regarding

his deployment. The TSI agent told Cpt. Cohen that he needed to speak with a manager to

cancel his membership.

       275.    Subsequently, Cpt. Cohen spoke with a manager from PSC branch and provided

the manager with a copy of his military orders. The manager stated the Cpt. Cohen’s

membership would be cancelled.

       276.    Cpt. Cohen then emailed the manager stating that he cancelled his membership

because he was being deployed to Texas.

       277.    In or around June 2016, Cpt. Cohen noticed that TSI was continuing the charge

his credit card. Cpt. Cohen never approved or authorized these charges.




                                                44
       278.    Cpt. Cohen then called PSC branch to complain about the unauthorized charges

and was told by a TSI representative that his cancellation request was being processed and that

his membership would be cancelled.

       279.    TSI continued to charge Cpt. Cohen without his authorization for several months.

       280.    Cpt. Cohen then called TSI’s corporate office to complain about the unauthorized

charges. A TSI representative told Cpt. Cohen that he did not see a copy the military orders Cpt.

Cohen provided to TSI and stated that TSI would look into the unauthorized charges.

       281.    Subsequently, Cpt. Cohen provided TSI’s corporate office with a copy of his

military orders and Cpt. Cohen’s membership was cancelled in August 2016.

       282.    TSI never refunded Cpt. Cohen for the unauthorized charges.

Plaintiff Lauren Culpepper

       283.    Plaintiff Lauren Culpepper became a TSI Gym Member in or around 2015 after

agreeing to membership terms with a TSI agent at one of Defendants’ gyms located on Broadway

and Spring Street in Manhattan.

       284.    Ms. Culpepper was told she could cancel her membership at any time.

       285.    Ms. Culpepper was never provided with any purported written membership

contract or otherwise informed of any additional charges or fees she would be obligated to pay

after providing notice of cancellation.

       286.    Ms. Culpepper was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that her signature would be superimposed onto any contract or

used for any purpose such as to say she agreed to any other terms.

       287.    The electronic pad Ms. Culpepper signed did not display any contract terms and

only contained a small area for Ms. Culpepper to place her signature.




                                               45
       288.    Ms. Culpepper never agreed nor was she ever notified that she had to pay for any

additional days of membership, or any other charges or fees, once she cancelled her TSI gym

membership.

       289.    In or about May 2017, Ms. Culpepper called her gym location to cancel her

membership because she was moving to Miami, Florida. The TSI agent Ms. Culpepper spoke to

informed her that they would continue to charge her for an additional 30 days.

       290.    Moreover, following Ms. Culpepper’s notice of cancellation, TSI charged Ms.

Culpepper an additional annual membership fee of $49.95. Despite Ms. Culpepper’s numerous

inquiries, TSI refused to refund this charge. Ms. Culpepper never agreed to these charges.

Plaintiff Karin Daubitz

       291.    Plaintiff Karin Daubitz became a TSI Gym Member in or around January 2014

after agreeing to membership terms with a TSI agent at one of Defendants’ NYSC gyms located

at the Rosman Center, Garnerville, New York 10923.

       292.    Ms. Daubitz was told she could cancel her membership at any time.

       293.    TSI never provided Ms. Daubitz with any purported written membership contract,

and Ms. Daubitz was never told of any additional charges or fees she would be obligated to pay

after providing notice of cancellation.

       294.    Ms. Daubitz never agreed nor was she ever notified that she had to pay for any

additional days of membership, or any other charges or fees, once she cancelled her TSI gym

membership.

       295.    In or around June 2016, Ms. Daubitz called the Garnerville NYSC branch and

informed a TSI agent that she was cancelling her membership. The TSI agent told Ms. Daubitz

that TSI would not cancel her membership and that she needed to cancel in-person.




                                               46
       296.   Ms. Daubitz then visited the Garnerville NYSC branch to cancel her membership

but was told by a TSI representative that only a manager could cancel her membership and that

no manager was presently working at the gym.

       297.   Subsequently, Ms. Daubitz noticed that TSI was continuing to charge her credit

card. Ms. Daubitz never approved or authorized these charges.

       298.   In or around September 2016, Ms. Daubitz contacted a TSI regional manager and

complained about TSI’s unauthorized charges. The regional manager confirmed in an email to

Ms. Daubitz that she cancelled her membership in June 2016.

       299.   However, TSI continued to charge Ms. Daubitz’s credit card without her

authorization and hired a collections agency to recover her supposed past due payments.

       300.   Ms. Daubitz then tried to call the Garnerville NYSC branch regarding the

continued unauthorized charges but was informed that she needed to speak with a manager and

that a manager was not present.

       301.   TSI never fully refunded Ms. Daubitz for the unauthorized charges.

Plaintiffs Kycia Dias and Zachary Terry-Wade

       302.   Plaintiffs Kycia Dias and Zachary Terry-Wade became TSI Gym Members in or

around July 2018 and June 2018, respectively. Ms. Dias and Mr. Terry-Wade are married.

       303.   Ms. Dias and Mr. Terry-Wade signed up at the gym location in Commack, New

York, and were both assisted by a TSI membership salesperson named Seth who informed them

of the membership terms.

       304.   Ms. Dias and Mr. Terry-Wade were told that they would each be charged a

monthly membership rate of approximately $25 per month to use the gym, but were not informed

of any other membership terms related to any additional charges or fees.




                                               47
         305.   Ms. Dias and Mr. Terry-Wade were told they could cancel their memberships at

any time.

         306.   TSI never provided Ms. Dias or Mr. Terry-Wade with any purported written

membership contracts.

         307.   Ms. Dias and Mr. Terry-Wade were each instructed to sign an electronic pad in

order to become a TSI Gym Member and were never told that their signatures would be

superimposed onto any contract or used for any purpose such as to say she agreed to any other

terms.

         308.   The electronic pad Ms. Dias and Mr. Terry-Wade signed did not display any

contract terms and only contained a small area for them to place their signature.

         309.   Ms. Dias and Mr. Terry-Wade never agreed nor were they ever notified that they

had to pay for any additional days of membership, or any additional charges or fees, once they

cancelled their TSI gym membership.

         310.   Ms. Dias and Mr. Terry-Wade never agreed nor were they ever notified that they

had to obtain a “cancellation receipt” or send “a written notification by certified or registered

mail.”

         311.   In or around August 9, 2018, Ms. Dias and Mr. Terry-Wade each informed a TSI

agent at the Commack location named John Bruno that they wanted to cancel their memberships.

Mr. Bruno informed Ms. Dias and Mr. Terry-Wade that their cancellations were effective that

day.

         312.   Thereafter, TSI charged additional charges and fees to Ms. Dias and Mr. Terry-

Wade’s credit cards. Ms. Dias and Mr. Terry-Wade never authorized TSI’s continued charges.




                                                 48
       313.    Ms. Dias and Mr. Terry-Wade attempted to contact Mr. Bruno by phone to

address these fraudulent charges but were never able to reach him and never received any return

phone calls.

       314.    As such, Ms. Dias and Mr. Terry-Wade went back to the Commack location.

There, they found Mr. Bruno. Mr. Bruno asked Ms. Dias and Mr. Terry-Wade to sign an

electronic pad and informed them that their cancellation would be effective immediately.

       315.    Thereafter, TSI charged additional charges and fees to Ms. Dias and Mr. Terry-

Wade’s credit cards. Ms. Dias and Mr. Terry-Wade never authorized TSI’s continued charges.

       316.    Ms. Dias and Mr. Terry-Wade called the Commack location to address the issue

and spoke to a TSI agent. The TSI agent informed Ms. Dias and Mr. Terry-Wade that their

membership accounts were still noted as active and that Mr. Bruno had informed her that he had

convinced Ms. Dias and Mr. Terry-Wade to keep their memberships open when they last visited

the location. Of course, this was completely false.

       317.    Thereafter, TSI charged additional charges and fees to Ms. Dias and Mr. Terry-

Wade’s credit cards. Ms. Dias and Mr. Terry-Wade never authorized TSI’s continued charges.

       318.    Ultimately, Ms. Dias and Mr. Terry-Wade closed their credit cards to avoid

continuing charges from TSI.

Plaintiff Rachel Ellis

       319.    Plaintiff Rachel Ellis became a TSI Gym Member in or around March 2018 so she

could use the NYSC located in Cobble Hill, Brooklyn.

       320.    Ms. Ellis became a TSI Gym Member by signing up online.

       321.    The online membership enrolment form stated that her membership would be

“month-to-month” and that she could cancel her membership at any time.




                                               49
        322.   Specifically, the online enrolment forms state: “Want to cancel? No problem.

End your month-to-month plan any time or your one year commitment plan after 12 months.”

        323.   Moreover, the enrollment forms expressly stated in large, boldface font that there

would be “No Hidden Fees.”

        324.   On the “Checkout” page of the enrolment forms, the NYSC website lists

numerous applicable fees, including the Monthly Fee, Annual Fee, Joining Fee and Pro-Rated

Dues.

        325.   TSI’s enrollment forms were deceptive and failed to inform or adequately inform

her of any supposed cancellation fees or any other fees due following cancellation.

        326.   Ms. Ellis relied on the representations in TSI’s enrollment forms.

        327.   Ms. Ellis chose to enroll in a month-to-month membership rather than an annual

membership even though it was more expensive because it provided her the flexibility to cancel

her membership at any time and for any reason.

        328.   Ms. Ellis never received a copy of any membership contract.

        329.   On July 9, 2018, Ms. Ellis informed TSI that she wanted to cancel her

membership. In response, Ms. Ellis was told that she needed to pay a cancellation fee and an

additional 45 days of membership fees.

        330.   TSI charged Ms. Ellis for an additional 45 days of membership and a cancellation

charge. Ms. Ellis never agreed to or authorized these charges.

Plaintiffs Brian Facchin and Daniella Smolanick

        331.   Plaintiffs Brian Facchin and Daniella Smolanick – who are engaged – became TSI

Gym Members in or around January 2017. They signed up at the NYSC location in Glendale,

Queens.




                                                50
       332.    When they enrolled, Mr. Facchin and Ms. Smolanick met with a TSI agent who

stated that he was the manager of the Glednale NYSC location.

       333.    The manager told Mr. Facchin and Ms. Smolanick that they would be obligated to

pay a monthly membership fee in order to access the gym location.

       334.    Mr. Facchin and Ms. Smolanick were told they could cancel their memberships at

any time, and were not told about any additional fees associate with or following cancellation.

       335.    Moreover, Mr. Facchin and Ms. Smolanick were never told they had to follow any

particular process or method in order to cancel their gym memberships.

       336.    After the manager described these terms, the manager asked Mr. Facchin and Ms.

Smolanick to sign an electronic an electronic pad to complete the membership enrollment.

       337.    The electronic pad did not include any supposed contract terms and only had a

small place for Mr. Facchin to sign his name.

       338.    In or around April 2017, Mr. Facchin and Ms. Smolanick made several trips to the

Glendale NYSC location to cancel and told the TSI sales representatives to cancel their

memberships.

       339.    Mr. Facchin and Ms. Smolanick had to make numerous trips because they were

told by TSI sales representatives that they had to speak to a manager to cancel their memberships

and the manager was not present on several of their visits.

       340.    Mr. Facchin and Ms. Smolanick called the Glendale NYSC location in advance of

several of these visits to ensure a manager would be present, but then when they arrived the

manager was not at the location.




                                                51
       341.    TSI continued to charge Mr. Facchin and Ms. Smolanick additional membership

fees that they never agreed to, authorized or approved even after they communicated to TSI that

they wanted to cancel their memberships.

Plaintiff Cassie Farrelly

       342.    Plaintiff Cassie Farrelly became a TSI Gym Member in or around 2010.

       343.    Ms. Farrelly’s home gym was the NYSC located at 1231 Third Avenue (52nd

Street) in Manhattan.

       344.    Ms. Farrelly was told she could cancel her membership at any time and without

any additional charges or fees.

       345.    In May 2015, Ms. Farrelly went into her NYSC location and informed a TSI

employee that she wanted to cancel her membership. However, the TSI representative told her

she could not cancel in-person.

       346.    After Ms. Farrelly informed TSI that she wanted to cancel her membership, TSI

continued to charge her additional monthly membership dues. Ms. Farrelly did not agree to or

authorize these charges.

       347.    Thereafter, Ms. Farrelly engaged in numerous additional communications in an

attempt to cancel her membership, including contacting TSI’s corporate member services

personnel and sending a certified letter stating that she wanted to cancel her membership.

       348.    TSI finally cancelled Ms. Farrelly’s membership in June 2015.

       349.    Even after that, TSI continued to charge Ms. Farrelly additional monthly

membership dues and fees. Ms. Farrelly did not agree to or authorize these charges.




                                               52
Plaintiff Andrew Forman

       350.     Plaintiff Andrew Forman became a TSI Gym Member in or around August 2014.

       351.     Mr. Forman signed up in person at a PSC location in Spring Garden,

Pennsylvania.

       352.     As part of the enrollment process, Mr. Forman was instructed to sign an electronic

pad and was never told that his signature would be superimposed onto any contract or used for

any purpose such as to say he agreed to any other terms.

       353.     The electronic pad Mr. Forman signed did not display any contract terms and only

contained a small area for Mr. Forman to place his signature.

       354.     Mr. Forman was told he could cancel his membership at any time and was never

told about any additional fees or charges after he cancelled his membership or for cancelling his

membership.

       355.     Mr. Forman was never told he needed to cancel his membership in any

particularly manner, such as by obtaining a “cancellation receipt” or sending “a written

notification by certified or registered mail.”

       356.     In August 2014, TSI advertised a promotion stating that said if a member referred

a friend a $50 credit would be added to the member’s account. Mr. Forman referred two friends

and was given notice via email that he would receive a $50 credit for each referral, totaling $100.

       357.     Also in or around August 2014, TSI listed a new promotion which stated that

current members could switch membership from $54 per month to $20 per month, but only have

access to one gym location.




                                                 53
       358.    Mr. Forman informed a TSI employee that he wanted to take advantage of this

promotion. However, Mr. Forman was told that if he switched his membership plan prior to

receiving his referral credits, the referral credits would not be issued to him.

       359.    As a result, Mr. Forman decided to wait until two more months. As Mr. Forman

understood, the net cost to him for these months would effectively be $4 per month given that his

billing rate was $54 per month, but he would be getting two $50 credits.

       360.    Mr. Forman was later told that he would not get the promised referral fees,

resulting in a significant expense to him, as he otherwise would have been paying only $20 per

month rather than $54 per month.

       361.    In or around December 2014, Mr. Forman decided he wanted to then cancel his

membership entirely. Mr. Forman complained to a TSI customer service representative named

Jackie about the referral fee not being honored, and in response he received an email notice that

his membership was cancelled and that he had a $0 balance.

       362.    In or around May 2015, Mr. Forman received a letter from a collection agency

called Central Credit Services stating that he owed PSC $164.00. Mr. Forman called his PSC

location directly and a TSI agent told him his balance was $0 when he cancelled on December

22, 2014, but was then changed to $164 on December 24, 2014. Mr. Forman never agreed to or

authorized these charges.

       363.    On May 18, 2015, Mr. Forman spoke to a TSI customer representative to

complain about these charges and nothing was done to address his complaints. Moreover, Mr.

Forman asked to speak to a supervisor, but the TSI agent refused to allow him to speak to a

supervisor and told him they were all busy and could not call him back even in the future.




                                                  54
Plaintiff Gregory Golembeski

          364.   Plaintiff Gregory Golembeski became a TSI Gym Member on or around February

14, 2018 after agreeing to membership terms with a TSI agent at one of Defendants’ PSC gyms

located at 220-250 South 5th Street, Philadelphia, Pennsylvania 19106.

          365.   The TSI sales representative that met with Mr. Golembeski never informed Mr.

Golembeski of any purported cancellation policy or fee.

          366.   TSI never provided Mr. Golembeski with any purported written membership

contract or otherwise informed him of any additional charges or fees he would be obligated to

pay after providing notice of cancellation.

          367.   Mr. Golembeski was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that his signature would be superimposed onto any contract or

used for any purpose such as to say he agreed to any other terms.

          368.   The electronic pad Mr. Golembeski signed did not display any contract terms and

only contained a small area for Mr. Golembeski to place his signature.

          369.   Mr. Golembeski never agreed nor was he ever notified that he had to pay for any

additional days of membership, or any other charges or fees, once he cancelled his TSI gym

membership.

          370.   In or around May 2018, Mr. Golembeski called the South 5th Street PSC branch

and informed a TSI agent that he was cancelling his membership. The TSI representative told

Mr. Golembeski that he could not cancel his membership over the phone and needed to cancel in

person.




                                                55
       371.    That same day, Mr. Golembeski went to the South 5th Street PSC branch and

informed a TSI representative that he was cancelling his membership. Mr. Golembeski was told

that he needed to mail a letter to cancel his membership.

       372.    After Mr. Golembeski attempted to cancel his TSI gym membership, TSI

continued to charge Mr. Golembeski’s credit card. Mr. Golembeski never authorized TSI’s

continued charges.

       373.    As a result, Mr. Golembeski was forced to instruct his bank to cease all payments

to TSI to avoid any future charges.

       374.    On October 19, 2018, Taylor Garretz, a TSI sales representative, called Mr.

Golembeski and stated that he had an outstanding balance and that his cancellation could only be

cancelled by sending a letter via certified mail.

       375.    On October 23, 2018, Mr. Golembeski emailed Edward Gonzalez, a TSI General

Manager, and stated that he had cancelled his membership. Mr. Gonzalez responded that Mr.

Golembeski had an outstanding balance that was being sent to a collections agency.

       376.    TSI never agreed to waive or refund any of these additional charges.

Plaintiff Robert Goodman

       377.    Plaintiff Robert Goodman became a TSI Gym Member in or around September

2016 after agreeing to membership terms with a TSI agent at one of Defendants’ NYSC gyms

located in the Harborside Financial Center, Jersey City, New Jersey 07311.

       378.    Mr. Goodman was told he could cancel his membership at any time.

       379.    TSI never provided Mr. Goodman with any purported written membership

contract or otherwise informed him of any additional charges or fees he would be obligated to

pay after providing notice of cancellation.




                                                    56
       380.    Mr. Goodman was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that his signature would be superimposed onto any contract or

used for any purpose such as to say he agreed to any other terms.

       381.    The electronic pad Mr. Goodman signed did not display any contract terms and

only contained a small area for Mr. Goodman to place his signature.

       382.    Mr. Goodman never agreed nor was he ever notified that he had to pay for any

additional days of membership, or any other charges or fees, once he cancelled his TSI gym

membership.

       383.    In or around January 2017, Mr. Goodman called the Jersey City NYSC location

and informed a TSI agent that he wanted to cancel his membership. The TSI agent informed Mr.

Goodman that his membership was cancelled.

       384.    However, TSI continued to charge Mr. Goodman’s credit card after he cancelled

his membership. Mr. Goodman never authorized TSI’s continued charges.

       385.    Subsequently, Mr. Goodman again attempted to cancel his TSI membership,

including by twice notifying TSI that he was cancelling his membership via a contact box located

on his TSI online membership account. Mr. Goodman did not receive a response to his

cancellation requests.

       386.    Despite notifying TSI of his cancellation several times, TSI continued to charge

Mr. Goodman’s credit card without his authorization.

Plaintiff Ahmad Habib

       387.    Plaintiff Ahmad Habib became a TSI Gym Member in or around 2012 after

agreeing to membership terms with a TSI agent at one of Defendants’ NYSC gyms located in

Rego Park, New York.




                                               57
       388.    Mr. Habib was told he could cancel his membership at any time.

       389.    TSI never provided Mr. Habib with any purported written membership contract

and never told Mr. Habib of any additional charges or fees he would be obligated to pay after

providing notice of cancellation.

       390.    Mr. Habib was instructed to sign an electronic pad in order to become a TSI Gym

Member and was never told that his signature would be superimposed onto any contract or used

for any purpose such as to say he agreed to any other terms.

       391.    The electronic pad Mr. Habib signed did not display any contract terms and only

contained a small area for Mr. Habib to place his signature.

       392.    Mr. Habib never agreed nor was he ever notified that he had to pay for any

additional days of membership, or any other charges or fees, once he cancelled his TSI gym

membership.

       393.    In or around June 2017, Mr. Habib called the Rego Park NYSC branch and

informed a TSI agent that he was cancelling his membership. The TSI agent told Mr. Habib that

his membership was cancelled.

       394.    Several days later, Mr. Habib visited the Rego Park NYSC location and was again

told by a TSI agent that his membership was cancelled.

       395.    Subsequently, Mr. Habib noticed that TSI was continuing the charge his credit

card. Mr. Habib never approved or authorized these charges.

       396.    Mr. Habib then called TSI’s corporate office to complain about the unauthorized

charges and was told by a TSI representative that the corporate office could not address his

complaint, he would continue to be charged and he needed to reach out to the gym location

where he signed up to be a TSI member.




                                                58
       397.    Mr. Habib called the Rego Park NYSC branch but no TSI representative answered

or returned Mr. Habib’s calls.

       398.    TSI never refunded Mr. Habib for the unauthorized charges.

Plaintiff Christina Hioureas

       399.    Plaintiff Christina Hioureas became a TSI Gym Member in or around 2016 after

agreeing to membership terms with a TSI agent at one of Defendants’ gyms located in the West

Village neighborhood of Manhattan, New York.

       400.    Ms. Hioureas was told she could cancel her membership at any time.

       401.    TSI never provided Ms. Hioureas with any purported written membership

contract and never told Ms. Hioureas of any additional charges or fees she would be obligated to

pay after providing notice of cancellation.

       402.    Ms. Hioureas was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that her signature would be superimposed onto any contract or

used for any purpose such as to say she agreed to any other terms.

       403.    The electronic pad Ms. Hioureas signed did not display any contract terms and

only contained a small area for Ms. Hioureas to place her signature.

       404.    Ms. Hioureas never agreed nor was she ever notified that she had to pay for any

additional days of membership, or any other charges or fees, once she cancelled her TSI gym

membership.

       405.    In or around January 2018, Ms. Hioureas called and visited the West Village

location and informed TSI agents that she was cancelling her membership.

       406.    Despite cancelling her membership, TSI continued to charge Ms. Hioureas’s

credit card for months without her authorization.




                                               59
       407.    Subsequently, Ms. Hioureas noticed that TSI was continuing the charge her credit

card. Ms. Hioureas never approved or authorized these charges.

       408.    Ms. Hioureas contacted the West Village location regarding TSI’s unauthorized

charges and was informed by a TSI agent that TSI had misspelled Ms. Hioureas’ name in

Defendants’ system and that they needed to correct her name in order to cancel her membership.

       409.    TSI never fully refunded Ms. Hioureas for the unauthorized charges.

Plaintiff Katherine Irving

       410.    Plaintiff Katherine Irving became a BSC member in or around August 2016.

       411.    Ms. Irving enrolled at the BSC located in Woburn, Massachusetts.

       412.    Ms. Irving met with a TSI sales representative who told Ms. Irving that she would

be obligated to pay a monthly membership fee.

       413.    Ms. Irving was asked to sign an electronic pad to complete the enrollment

process, but she was not told that her signature would be pasted onto a contract or that she was

agreeing to any terms other than those told to her verbally.

       414.    Ms. Irving was told she could cancel her membership at any time and that she

would not be subject to any additional fees or charges to cancel her membership or after she

cancelled her membership.

       415.    In August 2017, Ms. Irving cancelled her membership with BSC. The sales

representative told Ms. Irving that her cancellation was successfully processed and that she

would not be subject to any additional charges.

       416.    Thereafter, TSI continued to charge Ms. Irving additional fees, but when TSI was

unable to charge her credit card she was also assessed with a supposed late fee. TSI then sent

Ms. Irving’s account to collections.




                                                  60
       417.    Ms. Irving did not approve, authorize or agree to any charges following her

cancellation, and any attempt to charge her or collect any fees from Ms. Irving following her

cancellation constitutes unlawful, fraudulent and deceptive practices.

Plaintiff Merin Jacob

       418.    Plaintiff Merin Jacob became a TSI Gym Member in or around June 2017 after

agreeing to membership terms with a TSI agent at one of Defendants’ NYSC gyms located in

New Rochelle, New York.

       419.    Ms. Jacob was told she could cancel her membership at any time.

       420.    TSI never provided Ms. Jacob with any purported written membership contract

and never told Ms. Jacob of any additional charges or fees she would be obligated to pay after

providing notice of cancellation.

       421.    Ms. Jacob was instructed to sign an electronic pad in order to become a TSI Gym

Member and was never told that her signature would be superimposed onto any contract or used

for any purpose such as to say she agreed to any other terms.

       422.    Ms. Jacob never agreed nor was she ever notified that she had to pay for an

additional days of membership, or any other charges or fees, once she cancelled her TSI gym

membership.

       423.    In or around January 2018, Ms. Jacob called the New Rochelle NYSC branch and

informed a TSI agent that she was canceling her membership. The TSI agent told Ms. Jacob that

she needed to cancel her membership in person.

       424.    Ms. Jacob then visited the New Rochelle NYSC branch and informed another TSI

agent, Mike Prestano, that she was cancelling her membership. Mr. Prestano stated that Ms.




                                                61
Jacob’s membership would be cancelled in 45 days and then provided Ms. Jacob with a blank

sheet of paper and told Ms. Jacob to write a letter requesting cancellation.

       425.    Subsequently, Ms. Jacob noticed that TSI was continuing the charge her credit

card. Ms. Jacob never approved or authorized these charges.

       426.    In June 2018, Ms. Jacob called Mr. Prestano regarding TSI’s unauthorized charges

and told Ms. Jacob that her membership would be cancelled right away. However, TSI continued

to charge Ms. Jacob without her authorization.

       427.    Subsequently, Ms. Jacob called the New Rochelle NYSC location regarding the

unauthorized charges. Several TSI representatives told Ms. Jacob that TSI would not refund her

for the unauthorized charges.

       428.    Ms. Jacob then filed a complaint with the Better Business Bureau.

       429.    TSI only partially refunded Ms. Jacob for the unauthorized charges.

Plaintiff Vaibhav Kajla

       430.    Plaintiff Vaibhav Kajla’s parents, Sanjay and Shahi Kajla, became TSI Gym

Members in or around 2016 after Mr. Kajli agreed to membership terms with Michael Krick, a

TSI agent at one of Defendants’ NYSC gyms located Colonia, New Jersey.

       431.    Mr. Kajla was told his parents’ memberships could be cancelled at any time.

       432.    Mr. Kajla never agreed nor was he ever notified that he had to pay for an

additional days of membership, or any other charges or fees, once his parents’ TSI gym

memberships were cancelled.

       433.    TSI never provided Mr. Kajla with any purported written membership contract(s)

related to his parents’ memberships and Mr. Kajla was never told of any additional charges or




                                                 62
fees he would be obligated to pay after providing notice of cancellation of his parents’

memberships.

       434.    Mr. Kajla was instructed to sign an electronic pad in order for his parents to

become TSI Gym Members and was never told that his signature would be superimposed onto

any contract or used for any purpose such as to say he or his parents agreed to any other terms

related to his parents’ memberships.

       435.    The electronic pad Mr. Kajla signed did not display any contract terms and only

contained a small area for Mr. Kajla to place his signature.

       436.    Mr. Kajla never agreed nor was he ever notified that he had to pay for any

additional days of membership, or any other charges or fees, once his parents’ TSI gym

memberships were cancelled.

       437.    In or around January 2017, Mr. Kajla noticed that TSI had charge his credit card

for annual fees related to his parents’ memberships. Mr. Kajla then called the Colonia NYSC

location to dispute the annual fees charged to his credit card and a TSI agent told Mr. Kajla that

TSI would not refund him for the annual fees. As a result, Mr. Kajla informed the TSI agent on

the call that he was cancelling his parents’ memberships.

       438.    Subsequently, Mr. Kajla noticed that TSI was continuing the charge his credit card

related to his parents’ memberships. Mr. Kajla never approved or authorized these charges.

       439.    TSI never refunded Mr. Kajla for the unauthorized charges.

Plaintiff Anna Kozikowska

       440.    Plaintiff Anna Kozikowska became a TSI Gym Member in or around April 2017

after agreeing to membership terms with a TSI agent at one of Defendants’ NYSC gyms located

in Glendale, New York.




                                                63
       441.    Ms. Kozikowska was told she could cancel her membership at any time.

       442.    Ms. Kozikowska never agreed nor was she ever notified that she had to pay for

any additional days of membership, or any other charges or fees, once she cancelled her TSI gym

membership.

       443.    TSI never provided Ms. Kozikowska with any purported written membership

contract and never told Ms. Kozikowska of any additional charges or fees she would be obligated

to pay after providing notice of cancellation.

       444.    Ms. Kozikowska was instructed to sign an electronic pad in order to become a

TSI Gym Member and was never told that her signature would be superimposed onto any

contract or used for any purpose such as to say she agreed to any other terms.

       445.    The electronic pad Ms. Kozikowska signed did not display any contract terms and

only contained a small area for Ms. Kozikowska to place her signature.

       446.    In or around January 2017, Ms. Kozikowska underwent surgery and could not

utilize the Glendale NYSC branch. Thus, Ms. Kozikowska requested that TSI freeze all charges

to her account and was told by a TSI agent that her account would be frozen. However, TSI

continued to charge Ms. Kozikowska’s credit card.

       447.    In or around June 2017, Ms. Kozikowska called the Glendale NYSC branch and

informed Samantha, a TSI agent, that she was cancelling her TSI membership because TSI

continued to charge her account while she was recovering from her surgery.

       448.    Samantha refused to cancel Ms. Kozikowska’s membership and told Ms.

Kozikowska that TSI would continue to charge her account.

       449.     Subsequently, Ms. Kozikowska called TSI’s corporate office and informed a TSI

representative that she was cancelling her membership. The TSI representative refused to cancel




                                                 64
Ms. Kozikowska’s membership and threatened to send any supposed passed due payments to a

collections agency.

       450.    Subsequently, Ms. Kozikowska noticed that TSI was continuing the charge her

credit card. Ms. Kozikowska never approved or authorized these charges.

       451.    Ms. Kozikowska called the Glendale NYSC branch to complain about TSI’s

unauthorized charges.

       452.    TSI never refunded Ms. Kozikowska for the unauthorized charges.

Plaintiffs Nicole and Marek Kulisek

       453.    Plaintiffs Nicole and Marek Kulisek became TSI Gym Members in or around

January 2018 after agreeing to membership terms with a TSI agent at one of Defendants’ NYSC

gyms located at 885 Second Avenue, New York, New York 10017.

       454.    Mr. and Ms. Kulisek were told they could cancel their memberships at any time.

       455.    Mr. and Ms. Kulisek never agreed nor was they ever notified that they had to pay

for an additional days of membership, or any other charges or fees, once they canceled their TSI

gym memberships.

       456.    TSI never provided Mr. and Ms. Kulisek with any purported written membership

contract and never told Mr. and Ms. Kulisek of any additional charges or fees they would be

obligated to pay after providing notice of cancellation.

       457.    Mr. and Ms. Kulisek were instructed to sign an electronic pad in order to become

TSI Gym Members and were never told that their signatures would be superimposed onto any

contract or used for any purpose such as to say they agreed to any other terms.

       458.    The electronic pad Mr. and Ms. Kulisek signed did not display any contract terms

and only contained a small area for them to place their signatures.




                                                65
       459.    Mr. and Ms. Kulisek never agreed nor were they ever notified that they had to pay

for an additional days of membership, or any other charges or fees, once they cancelled their TSI

gym memberships.

       460.    In or around September 2018, Mr. and Ms. Kulisek called, emailed and visited the

Second Avenue NYSC branch and informed TSI agents, including Nick Cato, that they were

canceling their TSI membership because they were moving outside of TSI’s service area.

       461.    In or around October 2018, Mr. and Ms. Kulisek noticed that TSI was continuing

the charge their credit card. Mr. and Ms. Kulisek never approved or authorized these charges.

       462.    Mr. and Ms. Kulisek then called the Second Avenue NYSC location and spoke

with to Mr. Cato regarding the unauthorized charges and provided Mr. Cato with a copy of their

lease as proof that they had moved outside of TSI’s service area.

       463.    A few weeks later, TSI sent Mr. and Ms. Kulisek a promotional email in an

attempt to have them rejoin as a TSI member. Mr. and Ms. Kulisek responded to the email and

outlined the situation regarding the unauthorized charges. Wayne Richards, a TSI agent,

responded stating that Mr. and Ms. Kulisek did not cancel properly and TSI would not refund the

unauthorized charges.

       464.    TSI never refunded Mr. and Ms. Kulisek for the unauthorized charges.

Plaintiff Christopher Leaman

       465.    Plaintiff Christopher Leaman became a TSI Gym Member in or around November

2017 after agreeing to membership terms with a TSI agent at one of Defendants’ BSC gyms

located at 695 Atlantic Ave, Boston, Massachusetts 02111.




                                               66
       466.    TSI never provided Mr. Leaman with any purported written membership contract

or otherwise informed Mr. Leaman of any additional charges or fees he would be obligated to

pay after providing notice of cancellation.

       467.    In or around February 2018, Mr. Leaman called the Atlantic Avenue BSC branch

and informed a TSI representative that he was cancelling his membership. The TSI agent

responded that Mr. Leaman could not cancel his membership over the phone and needed to

cancel in person.

       468.    On or around February 28, 2018, Mr. Leaman went in person to the Atlantic

Avenue BSC branch between 9:30 a.m. and 11:00 a.m. and informed another TSI agent working

at the front desk that he was cancelling his membership. A male TSI agent then told Mr. Leman

that his membership was cancelled but refused to provide Mr. Leaman with a receipt confirming

the cancellation.

       469.    TSI continued to charge Mr. Leaman’s credit card for months after he cancelled

his membership. Mr. Leman never authorized TSI’s continued charges.

       470.    On or around August 2, 2018, Mr. Leaman called Atlantic Avenue BSC location

and spoke Patrick, a TSI agent, about the unauthorized charges. Patrick then told Mr. Leaman

that he could cancel his membership over the phone and that he would email Mr. Leaman an

electronic copy of a confirmation receipt.

       471.    Subsequently, Mr. Leaman requested that TSI refund him for the same amount as

the unauthorized charges. Patrick responded that TSI would not refund Mr. Leaman unless had a

receipt reflecting that he had previously cancelled his membership.




                                               67
Plaintiff Chistopher Lemetre

       472.    Plaintiff Christopher Lemetre became a TSI Gym Member in or around October

2015 after agreeing to membership terms with a TSI agent at one of Defendants’ gyms located in

Park Slope, Brooklyn.

       473.    Dr. Lemetre was told he could cancel his membership at any time without any

additional charges or fees.

       474.    In September 2016, Dr. Lemetre called the gym location to cancel his membership

and was told to email the gym’s manager, Jonathan Marino. Dr. Lemtre then emailed Mr.

Marino and informed him that he was cancelling his membership.

       475.    In or around September 2016, Dr. Lemetre’s wife, who was also a member of the

same gym location, also attempted to cancel their memberships by phone but was told she could

only cancel in-person at the gym location.

       476.    In or around September 2016, Dr. Lemetre’s wife went into the gym to cancel

both of their memberships.

       477.    Dr. Lemetre’s wife specifically asked the TSI agent assisting her whether she

needed any cancellation receipt or any other document to confirm that the memberships were

cancelled, but was told she did not and that their memberships would be cancelled.

       478.    Thereafter, TSI charged substantial additional charges and fees to Dr. Lemetre’s

credit card. Dr. Lemetre never authorized TSI’s continued charges.

       479.    Dr. Lemetre disputed the charges with his bank, but the bank was unable to refund

the charged amounts. Dr. Lemetre put a stop-payment order on any future charges from TSI.




                                               68
        480.     Dr. Lemetre then attempted to contact NYSC several times through the “contact

us” link on the website and other means, one of them being a letter drafted by a lawyer helping

on the matter in May 2017, but those communications went unanswered.

        481.     Dr. Lemetre also attempted to contact NYSC regarding these fraudulent charges

through the email address of Mr. Marino, but the manager turned out to no longer be working at

that location.

        482.     Thereafter, in or around June 2017, the new manager of the gym location, Wanda

Dryer, contacted Dr. Lemetre and told him that his membership was about to expire and had an

outstanding balance, including late fees.

        483.     Upon information and belief, TSI had never cancelled Dr. Lemetre’s membership

and considered him as owing all the past due amount that had not been paid after he put the stop-

payment order with his credit card.

        484.     At that point, given that Dr. Lemetre was finally speaking to someone at TSI, he

explained that he had cancelled his membership many months before and had continued to be

charged. However, the manager said to Dr. Lemetre that she could not see any evidence that he

ever attempted to cancel his membership and would not refund him any amounts and insisted on

the late payments.

        485.     Finally, after posting a complaint with the Better Business Bureau, TSI, through

contacts with Ms. Dryer as well as Tiffany Loughery and Laurence Stepansky, agreed to cancel

Dr. Lemetre’s membership, but TSI has refused to reimburse amounts Dr. Lemetre paid after he

initially attempted to cancel and was told that his cancellation had been effective.

        486.     Dr. Lemetre was fraudulently charged hundreds of dollars by TSI after he gave

notification, both personally and through his wife, to cancel his membership.




                                                 69
Plaintiff Jacob Levin

       487.    Plaintiff Jacob Levin became a TSI Gym Member in or around September 2016

after agreeing to membership terms with a TSI agent at one of Defendants’ BSC gyms located at

201 Brookline Avenue, Boston, Massachusetts 02115.

       488.    Mr. Levin was told he could cancel his membership at any time.

       489.    TSI never provided Mr. Levin with any purported written membership contract,

and never told Mr. Levin of any additional charges or fees he would be obligated to pay after

providing notice of cancellation.

       490.    Mr. Levin was instructed to sign an electronic pad in order to become a TSI Gym

Member and was never told that his signature would be superimposed onto any contract or used

for any purpose such as to say he agreed to any other terms.

       491.    The electronic pad Mr. Levin signed did not display any contract terms and only

contained a small area for Mr. Levin to place his signature.

       492.    Mr. Levin never agreed nor was he ever notified that he had to pay for any

additional days of membership, or any other charges or fees, once he cancelled his TSI gym

membership.

       493.    In or around November 2016, Mr. Levin visited the Brookline BSC branch and

informed a TSI agent that he was cancelling his membership. The TSI agent told Mr. Levin that

he needed to provide TSI with notice of his cancellation in writing.

       494.    Subsequently, Mr. Levin noticed that TSI was continuing the charge his credit

card. Mr. Levin never approved or authorized these charges.




                                                70
       495.    As a result of TSI continuing to charge him without authorization, Mr. Levin was

forced to cancel his credit card. However, TSI continued to charge Mr. Levin and eventually

retained a collections agency to recover Mr. Levin’s supposed unpaid balance.

       496.    After the collections agency attempted to contact him on multiple occasions, Mr.

Levin called TSI’s corporate office to complain. A TSI representative working at the corporate

office told Mr. Levin that there was nothing the corporate office could do to address Mr. Levin’s

complaint and instructed him to call the Brookline location.

       497.    When Mr. Levin contacted the Brookline location, a TSI representative told Mr.

Levin that there was nothing the Brookline BSC location could do and that he needed to contact

TSI’s corporate office.

       498.    TSI never refunded Mr. Levin for the unauthorized charges.

Plaintiff Michael Lord

       499.    Plaintiff Michael Lord became a TSI Gym Member in or around June 2017.

       500.    Mr. Lord met with a TSI sales representative at a NYSC gym located in

Greenwich, Connecticut.

       501.    The TSI sales representative told Mr. Lord that he would be charged a monthly

fee for his membership but that he could cancel his membership at any time.

       502.    Mr. Lord was specifically told he would not be subject to any additional fees or

charges after he cancelled his membership or for cancelling his membership, and was not told he

needed to cancel in any particularly prescribed manner or his cancellation would be ineffective.

       503.    In or about August 2017, Mr. Lord called the Greenwich NYSC location and

asked a male TSI agent to “freeze” his membership. The TSI agent took Mr. Lord’s name,




                                               71
phone number and email address and assured him that he would not be billed again, other than a

$15 per month “freeze” fee.

       504.    In early September 2017, Mr. Lord checked his credit card statement and noticed

that TSI billed for $47.85, which was a full monthly membership charge. Mr. Lord complained

about this conduct to the Better Business Bureau, and TSI admitted that these charges were

improper and refunded the charges.

       505.    Mr. Lord un-froze his membership for the month of December as he was home

for the holidays.

       506.    In January 2018, Mr. Lord sought to cancel his NYSC membership entirely.

       507.    Mr. Lord called the Greenwich NYSC location and told a TSI representative he

wanted to cancel his membership.

       508.    While Mr. Lord’s membership was ultimately cancelled, TSI continued to charge

Mr. Lord additional fees after his cancellation request, and Mr. Lord never agreed to or

authorized these charges.

Plaintiff Joseph Ott

       509.    Plaintiff Joseph Ott was a TSI Gym Member for many years.

       510.    Mr. Ott was a member of the PSC located in Highpoint, Pennsylvania.

       511.    When he became a member, he met with a TSI sales person who informed him

that he would be obligated to pay a monthly fee for gym membership.

       512.    Mr. Ott was told he could cancel his membership at any time.

       513.    Mr. Ott was never told there would be any additional charges following his notice

of cancellation.




                                               72
        514.    Mr. Ott was not told that his cancellation had to follow any particular form or

process in order for it to be effective.

        515.    In or about August 2017, Mr. Ott decided to cancel his membership because he

was moving out of state.

        516.    Mr. Ott visited the Highpoint PSC location and met with the manager and said he

wanted to cancel his membership. The manager told Mr. Ott he could not cancel his membership

in-person and he had to send a certified letter to confirm his cancellation.

        517.    Although Mr. Ott never agreed to this, he nonetheless sent the certified letter as he

was directed. Initially, TSI appeared to cancel his membership and stopped charging fees to his

credit card.

        518.    Shortly thereafter, in or around January 2018, TSI again started charging fees to

Mr. Ott’s credit card without his authorization or approval.

        519.    Mr. Ott then filed a complaint with the Better Business Bureau and in response

TSI admitted that it had improperly charged Mr. Ott’s account. While certain of these charges

were ultimately refunded, not all the charges were refunded.

        520.    Moreover, TSI’s fraudulent conduct caused significant cost and inconvenience to

Mr. Ott.

Plaintiff Hatshepsut Pakeman-Symister

        521.    Plaintiff Hatshepsut Pakeman-Symister became a TSI Gym Member in or around

June 2015 after agreeing to membership terms with a TSI agent at one of Defendants’ NYSC

gyms located in Manhattan, New York.

        522.    Ms. Pakeman-Symister was told she could cancel her membership at any time.




                                                 73
       523.      TSI never provided Ms. Pakeman-Symister with any purported written

membership contract and Ms. Pakeman-Symister was never told of any additional charges or

fees she would be obligated to pay after providing notice of cancellation.

       524.      Ms. Pakeman-Symister was instructed to sign an electronic pad in order to

become a TSI Gym Member and was never told that her signature would be superimposed onto

any contract or used for any purpose such as to say she agreed to any other terms.

       525.      The electronic pad Ms. Pakeman-Symister signed did not display any contract

terms and only contained a small area for Ms. Pakeman-Symister to place her signature.

       526.      Ms. Pakeman-Symister never agreed nor was she ever notified that she had to pay

for any additional days of membership, or any other charges or fees, once she cancelled her TSI

gym membership.

       527.      In or around September 2016, Ms. Pakeman-Symister visited a TSI gym location

on Midtown, Manhattan and informed a TSI agent that she was cancelling her membership. The

TSI agent told Ms. Pakeman-Symister that her membership would be cancelled.

       528.      Ms. Pakeman-Symister then asked if TSI would provide her with written

confirmation of her cancellation but the TSI agent told her that she did not have to worry about

TSI processing her cancellation. However, Ms. Pakeman-Symister subsequently sent two emails

to the NYSC gym location to confirm her cancellation, but TSI never responded.

       529.      TSI continued to charge Ms. Pakeman-Symister’s credit card without her

authorization.

       530.      In or around early 2018, Ms. Pakeman-Symister noticed that TSI was continuing

to charge her credit card. Ms. Pakeman-Symister never approved or authorized these charges.




                                                74
       531.    On May 15 and May 22, 2018, Kristina Ryan, a TSI agent, emailed Ms. Pakeman-

Symister stating that she owed TSI a past due amount of $159.96. On May 23, 2018, Ms.

Pakeman-Symister responded that she cancelled her membership two years ago and that TSI

should not have been charging her.

       532.    TSI never refunded Ms. Pakeman-Symister for the unauthorized charges.

Plaintiff Lee Presser

       533.    Plaintiff Lee Presser was a TSI Gym Member of the NYSC located in

Somers/Baldwin Place, New York. Mr. Presser paid monthly membership dues and also paid for

childcare services.

       534.    Mr. Presser was told he could cancel his membership at any time and was not told

he would be subject to any additional charges after cancellation.

       535.    In or around July 2014, Mr. Presser visited this NYSC location and informed the

manager that he wanted to cancel his membership and childcare services.

       536.    The manager sat Mr. Presser down at a desk, typed on a computer keyboard (as

Mr. Presser understood, he was accessing Mr. Presser’s account to effectuate the cancellation

request) and told Mr. Presser that he would be billed one additional time and that his membership

and childcare services would be cancelled effective at the end of August 2014.

       537.    The manager told Mr. Presser that they do not print out any documentation of

cancellation requests, but that the cancellation was fully processed and that Mr. Presser did not

need to do anything further.

       538.    Despite the manager’s assurances, TSI continued to bill Mr. Presser $68.94 per

month for the next 13 months, for a total of $896.22. Mr. Presser failed to notice these charges

only because the credit card he used for his TSI membership he also used for his business




                                                75
expenses, so the card had substantial monthly charges. Apparently, Mr. Presser’s childcare

services had been cancelled, but his membership had not.

       539.    Mr. Presser then complained about these charges to the new manager of the

NYSC location, Jessica Beck. Ms. Beck cancelled Mr. Presser’s gym membership and

apparently escalated Mr. Presser’s complaints to TSI’s corporate level.

       540.    Mr. Presser then received an email from a TSI member services representative

named Katie Baker. Ms. Baker apologized for the situation but stated “we have no

documentation stating that your membership should have been cancelled” and that as a result “no

refund can be processed.”

       541.    Incredibly, Ms. Baker also stated that TSI’s records showed that Mr. Presser had

scanned in and used the gym in April 2015, and that this usage undermined his claim that he had

cancelled his membership.

       542.    Upon information and belief, Ms. Baker either fabricated this usage data to Mr.

Presser, or someone else at TSI had fabricated this data. In either event, Ms. Baker was

conveying false and fabricated information.

       543.    Mr. Presser then tried to contact Ms. Baker by phone, but she did not answer or

return his calls. As such, Mr. Presser responded to the email challenging her so-called data

showing that he had used the gym in April 2015.

       544.    Ms. Baker never responded to Mr. Presser’s email and would not answer or

otherwise return any of Mr. Presser’s attempts to reach her by phone.

       545.    Mr. Presser filed a complaint with the Better Business Bureau and Ms. Baker then

contacted Mr. Presser by phone. Mr. Presser asked Ms. Baker for security footage of the day in




                                                76
April 2015 when TSI claimed Mr. Presser used the gym. Ms. Baker said she would only release

the security footage to Mr. Presser’s attorney.

       546.    Mr. Presser asked Ms. Baker how the person who was supposedly him scanned

into the gym, and Ms. Baker said it was done through a key tag. However, Mr. Presser had not

used a key tag to scan into the gym in many years, as he had an app on his phone called FidMe,

which stored key tag numbers and allowed him to dispose of all his key tags.

       547.    To date, TSI has refused to refund the obviously fraudulent and improper charges

following Mr. Presser’s cancellation request.

       548.    Mr. Presser never agreed to or authorized any charges to his credit card following

his cancellation request, and any such charges are fraudulent and improper.

Plaintiff Jessica Raimi

       549.    Plaintiff Jessica Raimi became a TSI Gym Member before 2010 after agreeing to

membership terms with a TSI agent at one of Defendants’ gyms located on Reade Street in

Tribeca, Manhattan.

       550.    Ms. Raimi was a month-to-month member and was permitted to cancel her

membership at any time.

       551.    In or around April 2015, TSI closed the Reade Street branch and moved Ms.

Raimi’s membership to a different branch which she did not want to use.

       552.    On or about April 27, 2015, Ms. Raimi visited the Reade Street branch before it

closed, spoke to a TSI representative and stated that she wanted to cancel her membership. The

TSI representative typed on a computer (Ms. Raimi presumes he was accessing her account

through the computer software) and then told Ms. Raimi unequivocally that her membership was




                                                  77
cancelled. Ms. Raimi was not given any documentation to prove that her membership was

cancelled.

       553.    Thereafter, TSI continued to attempt to charge Ms. Raimi for monthly

membership dues, but Ms. Raimi disputed the charges with her credit card company.

       554.    In early July 2015, Ms. Raimi received calls from TSI representatives demanding

payment for supposed past due amounts that accrued after Ms. Raimi had cancelled her

membership. Ms. Raimi explained that her membership was cancelled, but the TSI

representative denied that she had cancelled her membership.

       555.    The TSI representative transferred Ms. Raimi to a supervisor, and she explained

the situation again and the supervisor said that he would cancel her membership as of that day

but that she still owed two months’ membership dues. Ms. Raimi did not agree.

       556.    Ms. Raimi was then passed to another supervisor, Donald, and she again

explained the situation. Donald told Ms. Raimi that she owed nothing at that point and that he

would email her confirmation. The email Donald sent Ms. Raimi states that her membership was

cancelled as of July 9, 2015, and said her final payment due was $0.

       557.    However, shortly thereafter, Ms. Raimi then received another call from the first

TSI representative she had spoken to on the previous phone call, and he stated that TSI was still

seeking payment for two months’ membership dues.

       558.    Ms. Raimi tried to explain the situation and the TSI representative transferred Ms.

Raimi to a supervisor named Tiffany. Tiffany claimed that Ms. Raimi still owed the two

months’ membership dues, even though the email from Donald listed a final payment due of $0.

       559.    Ultimately, TSI sent the account to collections, and a collections agency harassed

Ms. Raimi for payment of these membership fees on TSI’s behalf.




                                                78
       560.   Eventually, to avoid being harassed, Ms. Raimi paid the amount that was claimed

to be owed, even though these were fraudulent and improper charges.

Plaintiff Samilys Rodriguez

       561.   Plaintiff Samilys Rodriguez became a TSI Gym Member in or around 2016.

       562.   Ms. Rodriguez signed up as a “Passport” member, supposedly meaning she would

be permitted to access any TSI gym location at any time.

       563.   Ms. Rodriguez was told she could cancel her membership at any time.

       564.   Ms. Rodriguez’s primary gyms were the BSC gyms located in Dorchester and on

Beacon Street in Boston.

       565.   In July 2017, Ms. Rodrguez visited the Beacon Street BSC location and informed

the front desk staff person that she wanted to cancel her membership.

       566.   The front desk person asked for Ms. Rodriguez’s BSC membership card and Ms,

Rodriguez handed her the BSC key tag that she used to scan into the gym.

       567.   The front desk person then scanned the BSC membership card, typed into the

computer and informed Ms. Rodirguez that she was “all set.”

       568.   Ms. Rodriguez trusted that this front desk person actually cancelled her

membership and she left the BSC location and discarded her BSC membership key tag.

       569.   Ms. Rodriguez then stopped using or attending BSC.

       570.   In early February 2018, Ms. Rodriguez noticed for the first time that TSI had

charged a membership fee to her credit card. Ms. Rodriguez then looked further and noticed that

TSI never cancelled her membership and had continued to charge her regularly after she

cancelled.




                                               79
        571.    Moreover, even though she had cancelled her membership and should not have

been subject to any additional charges at all, TSI added insult to injury by unilaterally increasing

her membership rate such that while she had previously paid $59.95 per month, many of the

improper charges were for $69.95.

        572.    Immediately, Ms. Rodriguez called both the Dorchester and Beacon Street

locations to verify cancellation of her membership. The TSI representatives she spoke to at both

locations said they had no record of her account being cancelled.

        573.    Ms. Rodriguez then contacted a TSI customer service manager named Charlene

and informed Charlene that she had cancelled her membership many months previously in July

2017 and that her credit card continued to be improperly charged. Charlene informed Ms.

Rodriguez that her membership would be cancelled immediately but that she would not be

entitled to any refund for the past charges.

        574.    Despite the fact that Charlene informed Ms. Rodriguez that her cancellation

would be processed immediately, TSI continued to charge Ms. Rodriguez additional membership

fees even after that date.

        575.    Ms. Rodriguez then went in person to the Beacon Street location and spoke to the

General Manager, Elizabeth Weismann. Ms. Weismann said that there was nothing she or

anyone else at BSC could do to rectify the problem.

        576.    Ms. Rodriguez complained about this conduct to the Better Business Bureau. In

response, TSI said there was no record of Ms. Rodriguez’s cancellation (which, of course, was

the entire problem) and without any proof the company was not willing to offer any refund other

than to waive the February charge and a supposed cancellation fee.




                                                 80
Plaintiff Duygucan Sahin

       577.    Plaintiff Duygucan Sahin became a TSI Gym Member in or around January 2017

after agreeing to membership terms with a TSI agent at one of Defendants’ gyms located at 70

Station Landing, Medford, Massachusetts 02155.

       578.    Ms. Sahin was told she could cancel her membership at any time.

       579.    TSI never provided Ms. Sahin with any purported written membership contract

and was told that TSI no longer provides members with written contracts. Ms. Sahin was also

never told of any additional charges or fees she would be obligated to pay after providing notice

of cancellation.

       580.    Ms. Sahin was instructed to sign an electronic pad in order to become a TSI Gym

Member and was never told that her signature would be superimposed onto any contract or used

for any purpose such as to say she agreed to any other terms.

       581.    The electronic pad Ms. Sahin signed did not display any contract terms and only

contained a small area for Ms. Sahin to place her signature.

       582.    In or around November 2017, Ms. Sahin called the Station Landing branch and

informed a TSI agent that she was cancelling her membership. The TSI agent told Ms. Sahin

that her membership would be cancelled in 45 days.

       583.    In or around December 2017, Mr. Sahin noticed that TSI was continuing the

charge her credit card. Ms. Sahin never approved or authorized these charges.

       584.    Ms. Sahin and her husband, Steve Novak, called the Station Landing branch to

complain about TSI’s unauthorized charges and a TSI representative told them that there was no

record that Ms. Sahin cancelled her membership. Mr. Novak asked to speak with a manager but




                                                81
was forced to leave a voice messaged after he was told that a manger was not available. No TSI

employee answered Mr. Novak’s voice message.

       585.   A few days later, Mr. Novak called TSI headquarters and was again told that there

was no record of Ms. Sahin cancelling her membership. When he asked to speak with a

manager, Mr. Novak was told that he needed to contact the gym where Ms. Sahin signed up to be

a member and that the corporate office did not manage individual locations.

       586.   Subsequently, Mr. Novak again called the Station Landing branch regarding TSI’s

unauthorized charges and requested that Ms. Sahin’s cancellation request be processed.

       587.   Two weeks later, Mr. Novak visited the Station Landing branch to address TSI’s

unauthorized charges but was turned away after being told that he would not be able to meet with

the General Manager.

       588.   Mr. Novak and Ms. Sahin then emailed the Station Landing location to complain

about the unauthorized charges. Dan Smith, a TSI Business Director, responded that TSI would

reduce the amount TSI charged her related to the cancellation of her membership.

       589.   TSI never fully refunded Ms. Sahin for the unauthorized charges.

Plaintiff Wendy Schoeler

       590.   Plaintiff Wendy Schoeler became a TSI Gym Member in or around May 17, 2017

after agreeing to membership terms with a TSI agent at one of Defendants’ gyms located on

Astor Place in New York City.

       591.   On that day, Ms. Schoeler went to the Astor Place location to use a one day

complimentary pass. When Ms. Schoeler walked into the gym, a TSI membership salesperson

named Katya Mendillo greeted her and told her she could join the gym for 10 days for just $1.00.




                                              82
       592.    In response, Ms. Schoeler explained that she was hesitant because she had

previously been a member of NYSC and several years earlier had a very bad experience trying to

cancel her membership.

       593.    Ms. Mendillo explained and promised to Ms. Schoeler that she could cancel her

membership at any time and for any reason during the 10-day period.

       594.    Based on this promise and representation from the TSI membership salesperson,

Ms. Schoeler agreed to become a TSI Gym Member.

       595.    Ms. Schoeler provided her credit card information to Ms. Mendillo, and Ms.

Schoeler was instructed to sign an electronic pad to complete the processing of her membership.

Ms. Schoeler was never told that her signature would be superimposed onto any contract or used

for any purpose such as to say she agreed to any other terms.

       596.    The electronic pad Ms. Schoeler signed did not display any contract terms and

only contained a small area for Ms. Schoeler to place her signature.

       597.    TSI never provided Ms. Schoeler with any purported written membership

contract.

       598.    Ms. Schoeler never agreed nor was she ever notified that she had to pay for any

additional days of membership once she cancelled her TSI gym membership.

       599.    Ms. Schoeler never agreed nor was she ever notified that she had to obtain a

“cancellation receipt” or send “a written notification by certified or registered mail” and to the

contrary was told that she could go into any gym location to cancel at any time.

       600.    During that first day using the Astor Place location, Ms. Schoeler knew she was

going to cancel her membership as the club was dirty and loud and the employees were

obnoxious.




                                                 83
       601.    After using the gym, Ms. Schoeler emailed Ms. Mendillo and explained that she

wanted to cancel her membership. Ms. Mendillo responded that Ms. Schoeler could go into any

gym location to cancel her membership.

       602.    On May 26, 2017, Ms. Schoeler went into the NYSC location on 16th Street and

8th Avenue and stated that she wanted to cancel her membership. Ms. Schoeler was introduced

to the manager of the gym, and he took Ms. Schoeler into an office and pulled up her account

information on a computer.

       603.    Ms. Schoeler explained to the manager that she wanted to cancel her account.

The manager told her that he had cancelled her account. Given the problems she had cancelling

her NYSC account previously, Ms. Schoeler asked him several times to confirm that there were

no outstanding issues, that her account was cancelled and that there would be no additional

charges. The manager confirmed that her account was cancelled and that there would be no

additional charges.

       604.    In June 1, 2018, Ms. Schoeler’s debit card was fraudulently and improperly

charged by TSI for the full monthly membership fee. Ms. Schoeler never agreed to, approved or

authorized this charge.

       605.    Ms. Schoeler then emailed TSI asking for assistance with these improper charges,

but received no response.

       606.    Ms. Schoeler filed a complaint with the Better Business Bureau to dispute the

charges against her and TSI’s cancellation practices, and TSI refused to refund the June

membership charge and also stated that Ms. Schoeler was responsible for additional cancellation-

related charges that she never agreed to pay.




                                                84
       607.    Ms. Schoeler then called the NYSC gym location on 16th Street and 8th Avenue

where the manager had cancelled her membership to request written confirmation that her

membership was cancelled and that she did not need to pay any additional charges. Ms. Schoeler

spoke to someone named Kimberly – who said she was the manager – and she told Ms. Schoeler

that no cancellation had been processed for her account on any date.

       608.    Upon information and belief, the manager who Ms. Schoeler previously spoke to

on May 26, 2017 never actually cancelled Ms. Schoeler’s membership account per her request or

per his representation to her that he had done so.

       609.    Also on Ms. Schoeler’s phone call with Kimberly, Kimberly informed her that it

is TSI policy to never put any cancellation information in writing. Accordingly, if a dispute

arises, there is no way to know through any records to know who cancelled and when.

       610.    While Kimberly informed Ms. Schoeler that she would process Ms. Schoeler’s

cancellation request, based on the policy she informed Ms. Schoeler about, Ms. Schoeler did not

have any documented confirmation that he account had been cancelled.

       611.    Ms. Schoeler only received written confirmation that her membership was

cancelled during communications through the Better Business Bureau, though in those same

communications TSI refused to refund the fraudulent and improper charges to Ms. Schoeler after

she had previously given notice of her cancellation.

       612.    Ms. Schoeler then placed a stop payment order with her bank to avoid any

additional fraudulent and improper charges from TSI.




                                                 85
Plaintiff Joseph Singletary

       613.    Plaintiff Joseph Singletary became a TSI Gym Member on or about October 23,

2018 after agreeing to membership terms with a TSI agent at a BSC located in Waltham,

Massachusetts.

       614.    Mr. Singletary was told he would be charged $1 to join, and there would not be

any additional charges until November 23, 2018, at which point he would be charged a $69

membership fee.

       615.    Mr. Singletary was told he could cancel his membership at any time, and that

there would be no cancellation or any other charges.

       616.    Mr. Singletary was instructed to sign an electronic pad and was never told his

signature would be superimposed onto any contract or used for any purpose such as to say he

agreed to any other terms.

       617.    The electronic pad Mr. Singletary signed did not display any contract terms and

only contained a small area for Mr. Singletary to place his signature.

       618.    Mr. Singletary never agreed nor was he ever notified that he had to pay for any

additional days of membership once he cancelled his TSI gym membership.

       619.    In or around late October/early November 2018, Mr. Singletary decided to cancel

his membership once he learned that he needed knee surgery.

       620.    To cancel, Mr. Singletary called the BSC branch and told the TSI agent he needed

to cancel his membership due to his upcoming surgery. The TSI agent told him his membership

was cancelled, but told him he would be subject to additional membership charges.




                                                86
       621.    On November 2, 2018, TSI charged Mr. Singletary $69. Mr. Singletary never

agreed to or authorized this charge. Thereafter, TSI attempted to charge Mr. Singletary

additional fees which he also never agreed to or authorized.

Plaintiff Erin Mackey Siraguse

       622.    Plaintiff Erin Mackey Siraguse became a TSI Gym Member in 2014.

       623.    Ms. Siraguse signed up in-person at the WSC location in Fairfax, Virginia.

       624.    Mr. Siraguse was told she could cancel her membership at any time.

       625.    Mr. Siraguse was never told about any cancellation charges or fees.

       626.    Mr. Siraguse was never told about any particular method she needed to follow to

cancel her membership.

       627.    In October 2014, Ms. Siraguse cancelled WSC membership in-person with the

manager at the Fairfax WSC location. The manager told Ms. Siraguse that her membership was

cancelled.

       628.    However, TSI continued to charge Ms. Siraguse $50 per month for membership

dues even though she had cancelled her membership.

       629.    As a result, Ms. Siraguse went to the Fairfax WSC location on several occasions

to address these continued charges, but was always told he she needed to speak to a manager, and

the manager was never there.

       630.    Ms. Siraguse eventually called a WSC customer service phone number and

following many telephone calls was eventually told by a TSI representative that the issue had

been resolved, though no refunds were ever issued and the charges continued.




                                               87
       631.    On or about April 3, 2015, Ms. Siraguse then went to the Glendale WSC location

and complained further to the manager. The manager confirmed that Ms. Siraguse’s membership

would be terminated.

       632.    However, even thereafter, TSI continued to charge Ms. Siraguse additional

charges that she never agreed to, authorized or approved.

Plaintiff Joseph Smith

       633.    Plaintiff Joseph Smith became a TSI Gym Member in or around May 2017 after

agreeing to membership terms with a TSI agent at one of Defendants’ gyms located in the

Dorchester area of Boston, Massachusetts.

       634.    Mr. Smith was instructed to sign an electronic pad in order to become a TSI Gym

Member and was never told that his signature would be superimposed onto any contract or used

for any purpose such as to say he agreed to any other terms.

       635.    The electronic pad Mr. Smith signed did not display any contract terms and only

contained a small area for Mr. Smith to place his signature.

       636.    Mr. Smith was told he could cancel his membership at any time, and was never

told about, and never agreed to, any additional fees or charges upon or following cancellation.

       637.    Mr. Smith also never agreed nor was he ever notified that he had to obtain any

particular process or method that he had to follow in order to effectuate the cancellation of his

membership.

       638.    TSI never provided Mr. Smith with any purported written membership contract.

       639.    In late May 2017, after being a member for less than a month, Mr. Smith

cancelled his membership with BSC through an online portal on TSI’s website. Mr. Smith did

not agree to any additional charges.




                                                 88
       640.    On May 24, 2017, Mr. Smith received any email from Charlene Slocum, a TSI

customer service manager located in Dorchester. Ms. Slocum confirmed receipt of Mr. Smith’s

cancellation request, but stated that he would be subject to additional fees if he cancelled and

attempted to convince him to merely “freeze” his account for a cost of $15 per month rather than

cancel his membership and lose his supposedly favorable membership rate.

       641.    Mr. Smith did not agree to the charges and fees Ms. Slocum said would apply, and

on May 26, 2017, Mr. Smith asked Ms. Slocum to simply confirm that his membership would be

cancelled per his request. Ms. Slocum responded to Mr. Smith and confirmed that his

membership was cancelled and informed him that a separate email confirmation had been sent.

       642.    On May 26, 2017, Mr. Smith received an email from TSI confirming that he had

cancelled his membership and that he did not owe TSI any additional charges or fees.

       643.    Thereafter, TSI continued to charge him additional charges and fees. Mr. Smith

disputed these charges with TSI and was told that he was subject to a 45-day cancellation period

during which he would continue to be charged his membership fees. Mr. Smith never agreed to

or authorized these charges.

       644.    Moreover, TSI continued to charge Mr. Smith additional fees above and beyond

the fraudulent and improper charge for the 45-day period. Mr. Smith never agreed to or

authorized these charges.

       645.    Mr. Smith disputed the charges with his credit card company, which credited him

for certain of the charges. To avoid further charges, Mr. Smith asked his credit card to put a stop

payment order on any charges from TSI.

       646.    Thereafter, TSI threatened to send his account to a collections agency if he did not

make payment of the outstanding amounts.




                                                 89
       647.      Mr. Smith refused to pay these amounts and TSI contracted with a collections

agency to harass Mr. Smith for payment at TSI’s behest. Eventually, Mr. Smith paid the

collections agency simply to stop the harassment.

Plaintiff Diane Swick

       648.      Plaintiff Diane Swick became a TSI Gym Member in or around 2016 after

agreeing to membership terms with a TSI agent at one of Defendants’ gyms located at the

Rosman Center, Garnerville, New York 10923.

       649.      Ms. Swick was told she could cancel her membership at any time.

       650.      Ms. Swick was never told of any additional charges or fees she would be

obligated to pay after providing notice of cancellation.

       651.      Ms. Swick was instructed to sign an electronic pad in order to become a TSI Gym

Member and was never told that her signature would be superimposed onto any contract or used

for any purpose such as to say she agreed to any other terms.

       652.      The electronic pad Ms. Swick signed did not display any contract terms and only

contained a small area for Ms. Swick to place her signature.

       653.      Ms. Swick never agreed nor was she ever notified that she had to pay for any

additional days of membership, or any other charges or fees, once she cancelled her TSI gym

membership.

       654.      In or around April 2016, Ms. Swick visited the Garnerville branch and informed

Jared, a TSI agent, that she was cancelling her membership, and Jared told Ms. Swick that her

membership would be cancelled.

       655.      However, TSI continued to charge Ms. Swick’s credit card without her

authorization.




                                                 90
        656.   Subsequently, Ms. Swick noticed that TSI was continuing to charge her credit

card. Ms. Swick never approved or authorized these charges.

        657.   TSI never fully refunded Ms. Swick for the unauthorized charges.

Plaintiff Shannon Sysko

        658.   Plaintiff Shannon Sysko became a TSI Gym Member in or around September

2018.

        659.   Ms. Sysko signed up and enrolled to become a PSC member via an online

application and agreed to pay monthly membership fees to use the PSC gym located on Market

Street in Philadelphia, Pennsylvania.

        660.   Ms. Sysko was informed through the online application process that she could

cancel her membership at any time.

        661.   TSI never told Ms. Sysko of any additional charges or fees she would be

obligated to pay after providing notice of cancellation.

        662.   Ms. Sysko never agreed nor was she ever notified that she had to pay for any

additional days of membership, or any other charges or fees, once she canceled her TSI gym

membership.

        663.   In or around October 2018, Ms. Sysko visited the Market Street PSC location and

informed a TSI agent that she was canceling her membership. The TSI agent told Ms. Sysko that

her membership would be cancelled in 45 days and that she would receive an email confirmation

the cancellation of her membership.

        664.   In or around November 2018, Ms. Sysko noticed that TSI was continuing the

charge her credit card. Ms. Sysko never approved or authorized these charges.

        665.   TSI charged Ms. Sysko’s credit card again in December 2018.




                                                91
          666.   On December 2, 2018, Ms. Sysko called the Market Street PSC location and

spoke with a TSI agent regarding the unauthorized charges. The TSI agent stated that there was

no record that Ms. Sysko cancelled her membership and that he would leave a note for a manager

to call Ms. Sysko.

          667.   On December 5, 2018, no one at TSI contacted her, so Ms. Sysko again called the

Market Street PSC location and spoke to another TSI agent. The TSI agent responded that a

manager would get in touch with her.

          668.   Later that day, Ms. Sysko visited the Market Street PSC location and spoke to a

TSI manager who claimed not to be able to refund her for the unauthorized charges and provided

Ms. Sysko with the email address for a different TSI manager who she could contact regarding a

refund.

          669.   On December 6, 2018, Ms. Sysko emailed the TSI agent she was directed to

contact by the manager at the Market Street PSC location. Ms. Sysko has not received a

response to her email.

          670.   TSI never refunded Ms. Sysko for the unauthorized charges.

Plaintiffs Alex and Gretchen Treves

          671.   Plaintiffs Alex and Gretchen Treves – who are married – became TSI Gym

Members in or around March 2017. Mr. and Ms. Treves were both told they could cancel their

memberships at any time and were never informed of any additional charges.

          672.   Mr. and Ms. Treves relied on these representations.

          673.   When they signed up, Mr. and Ms. Treves signed an electronic pad, which did not

display any contract terms and only contained a small area for a signature.




                                                 92
       674.    Mr. and Ms. Treves never agreed nor were notified that they had to pay any

additional fees after cancelling their membership.

       675.    Mr. and Ms. Treves never agreed nor were they ever notified that they had to

cancel their memberships in any particular manner or method.

       676.    Mr. and Ms. Treves decided to cancel their memberships because they found the

BSC locations to be dirty and disgusting.

       677.    In Summer/Fall 2017, Mr. Treves contacted the BSC location and informed the

TSI representative that he and his wife wanted to cancel their memberships. He was told they

could cancel their memberships but that they would each be charged a $100 cancellation fee.

       678.    Mr. Treves attempted to speak to the manager of the BSC location, but the

manager did not respond to numerous phone calls and messages.

       679.    Eventually, Mr. Treves was able to reach the manager of the location. The

manager informed Mr. Treves that they were going to charge him and his wife the two

cancellation fees. Mr. and Ms. Treves never agreed to or authorized these charges.

       680.    Mr. and Ms. Treves cancelled their credit card to avoid further charges from TSI.

As a result, they had to spend significant time updating all their recurring credit card payments to

the new credit card.

       681.    Mr. Treves contacted the Massachusetts Attorney General’s office and the Better

Business Bureau regarding these improper and fraudulent charges.

       682.    As a financial professional, Mr. Treves’s time is valuable. Between the numerous

calls to the BSC location, his attempt to speak with the manager and his correspondence with the

Massachusetts Attorney General’s office and the Better Business Bureau, Ms. Treves incurred




                                                93
significant lost time and inconvenience as a result of TSI’s deceptive and fraudulent business

practices.

Plaintiff Emily Wickstrom

       683.    Plaintiff Emily Wickstrom became a TSI Gym Member in 2015 after agreeing to

membership terms with a TSI agent at one of Defendants’ gyms located on Newbury Street in

Boston, Massachusetts.

       684.    Ms. Wickstrom was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that her signature would be superimposed onto any contract or

used for any purpose such as to say she agreed to any other terms.

       685.    The electronic pad Ms. Wickstrom signed did not display any contract terms and

only contained a small area for Ms. Wickstrom to place her signature.

       686.    Ms. Wickstrom was told she could cancel her membership at any time.

       687.    Ms. Wickstrom never agreed nor was she ever notified that she had to obtain a

“cancellation receipt” or send “a written notification by certified or registered mail” or engage in

any other particular method or process to cancel her membership.

       688.    TSI never provided Ms. Wickstrom with any purported written membership

contract.

       689.    Ms. Wickstrom never agreed nor was she ever notified that she had to pay for any

additional charges or fees once she cancelled her TSI gym membership.

       690.    In late 2015, Ms. Wickstrom contacted a TSI representative and said she wanted

to cancel her membership, but she was told she had to appear in person to cancel her

membership.

       691.    Thereafter Ms. Wickstrom went to a TSI location and cancelled her membership.




                                                 94
         692.   Even after she cancelled her membership, TSI charged her additional fees,

including cancellation fees and additional membership dues. Ms. Wickstrom never agreed,

approved or authorized any of these charges.

         693.   TSI deceptively and fraudulently charged Ms. Wickstrom these amounts.

Plaintiff Stephanie Wilson

         694.   Plaintiff Stephanie Wilson became a TSI Gym Member in or around October 4,

2018 after agreeing to membership terms with a TSI agent at one of Defendants’ NYSC gyms

located on 59th Street in Manhattan, New York.

         695.   The TSI agent told Ms. Wilson that she was entitled to a 10-day trial period as

part of her membership and that she could cancel her membership at any time during the 10-day

trial.

         696.   TSI never provided Ms. Wilson with any purported written membership contract

and never told Ms. Wilson of any additional charges or fees she would be obligated to pay after

providing notice of cancellation.

         697.   Ms. Wilson was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that her signature would be superimposed onto any contract or

used for any purpose such as to say she agreed to any other terms.

         698.   The electronic pad Ms. Wilson signed did not display any contract terms and only

contained a small area for Ms. Wilson to place her signature.

         699.   Ms. Wilson never agreed nor was she ever notified that she had to pay for any

additional days of membership, or any other charges or fees, once she canceled her TSI gym

membership.




                                                95
       700.    In or around October 9, 2018, Ms. Wilson visited the 59th Street NYSC branch

and informed a TSI agent that she was cancelling her membership. The TSI agent provided Ms.

Wilson with a form that she signed reflecting that TSI would cancel her membership and told

Ms. Wilson that her membership was cancelled.

       701.    In or around On November 2, 2018, Ms. Wilson noticed that TSI had charged her

credit card. Ms. Wilson never approved or authorized this charge.

       702.    On or around November 6, 2018, Ms. Wilson called the 59th Street NYSC branch

and informed a TSI agent of the unauthorized charge. The TSI agent told Ms. Wilson that she

was having “buyer’s remorse” and that her claim that the charges were unauthorized was false.

The TSI agent also told her that she needed to speak with Britney or Robert, TSI managers.

       703.    On or around November 7, 2018, Ms. Wilson called the gym again and asked to

speak with Britney or Robert. A TSI agent transferred the call to Britney, and Ms. Wilson

informed Britney of the unauthorized charges. Britney stated that TSI would refund Ms. Wilson

for the unauthorized charges and that TSI would not continue to charge her.

       704.    On or around November 21, 2018, TSI charged Ms. Wilson for $69.99. Ms.

Wilson did not authorize this charge.

       705.    On or around December 5, 2018, Ms. Wilson called the corporate office and

spoke with a TSI representative and was informed that she needed to speak with a TSI

representative at the location where she signed up to become a member.

       706.    On or around December 5, 2018, Ms. Wilson visited TSI’s website and submitted

a message regarding the unauthorized charges through a contact box on the website. TSI did not

respond to Ms. Wilson’s message.




                                               96
       707.    On or around, December 7, 2018, Ms. Wilson called the 59th Street NYSC, spoke

with Robert and informed him of TSI’s unauthorized charges. Robert responded that TSI would

refund her for the unauthorized charges.

       708.    TSI never refunded Ms. Wilson for the unauthorized charges.

Plaintiff Jenin Younes

       709.    Plaintiff Jenin Younes signed up for membership at NYSC in November 2015.

She signed up in-person at the NYSC located on 23rd Street & Park Avenue in Manhattan.

       710.    The TSI sales representative with whom Ms. Younes met did not tell her about

any cancellation fee or any other charges due on or after cancellation.

       711.    Ms. Younes was told she could cancel her membership at any time, and she was

not told about any particular process she needed to follow to cancel her membership.

       712.    Ms. Younes was simply told she needed to pay $50 per month, with $50 down

immediately.

       713.    Upon Ms. Younes’ best recollection, she was told to sign an electronic pad to

complete her enrollment, and the electronic pad did not contain any contract terms and only had

a small place for her to insert her signature.

       714.    Ms. Younes quickly became dissatisfied with the NYSC located near her

apartment (which was the NYSC location she visited most often) because the wifi did not work,

the bathrooms were filthy and many of the machines did not work properly. Ms. Younes found

NYSC to be far inferior to her prior gym.

       715.    Ms. Younes wanted to terminate her membership. Ms. Younes both called TSI

member services and went to the 23rd Street & Park NYSC location to communicate her




                                                 97
disappointment with the gym and her desire to cancel. She was told she would be charged a

$100 termination fee about which they had never informed her.

       716.    TSI then charged Ms. Younes fraudulent and improper fees she never authorized

or approved.

Plaintiff Christian Zambrano

       717.    Plaintiff Christian Zambrano became a TSI Gym Member in or around April 2018

after agreeing to membership terms with a TSI agent at one of Defendants’ NYSC gyms located

at in Oceanside, New York.

       718.    Mr. Zambrano was told he could cancel his membership at any time.

       719.    TSI never provided Mr. Zambrano with any purported written membership

contract, and never told Mr. Zambrano of any additional charges or fees he would be obligated to

pay after providing notice of cancellation.

       720.    Mr. Zambrano was instructed to sign an electronic pad in order to become a TSI

Gym Member and was never told that his signature would be superimposed onto any contract or

used for any purpose such as to say he agreed to any other terms.

       721.    The electronic pad Mr. Zambrano signed did not display any contract terms and

only contained a small area for Mr. Zambrano to place his signature.

       722.    Mr. Zambrano never agreed nor was he ever notified that he had to pay for any

additional days of membership, or any other charges or fees, once he cancelled his TSI gym

membership.

       723.    In or around May 2018, Mr. Zambrano informed a TSI agent in the Oceanside

NYSC branch that he was cancelling his membership. The TSI agent told Mr. Zambrano that his

membership would be cancelled.




                                               98
        724.    On or around August 29, 2018, Mr. Zambrano noticed that TSI was continuing to

charge his credit card. Mr. Zambrano never approved or authorized these charges.

        725.    That same day, Mr. Zambrano visited the Oceanside NYSC branch to inquire

about TSI’s unauthorized charges. A TSI agent told Mr. Zambrano that his membership was not

cancelled and that he needed to speak the manager, Samantha, in order to cancel his membership.

The TSI agent also told Mr. Zambrano that Samantha was not present at the Oceanside location

at that time.

        726.    Subsequently, Mr. Zambrano called TSI’s corporate office and a TSI agent told

Mr. Zambrano that his membership was never cancelled and that he needed to cancel his

membership by speaking with a manager in person.

        727.    On September 3, 2018, Mr. Zambrano called the Oceanside NYSC location and

was able to speak Samantha. Samantha informed Mr. Zambrano that she had processed his

cancellation request the previous week. However, TSI continued to charge Mr. Zambrano’s

credit card without his authorization.

        728.    TSI never refunded Mr. Zambrano for the unauthorized charges.

                               CLASS ACTION ALLEGATIONS

        729.    Plaintiffs bring their claims as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of themselves and on behalf of all other similarly situated persons whose memberships

have not been cancelled and/or have been charged fees by TSI following notice of the

cancellation of their memberships during the applicable statutory limitation periods (the

“Class”).

        730.    The claims of the Class are the same as or substantially similar to those of

Plaintiffs, and the Class, like Plaintiffs, has been subject to the same unlawful conduct.




                                                  99
       731.    As a result of Defendants’ conduct as alleged herein, Defendants have engaged in

violations of GBL §349, DCCPPA, PUTPCPL, CUTPA, MCPA, NJCFA, RIUTPCPA, VCPA and

MGL 93A as well as conversion.

       732.    Defendants’ violations of GBL §349, DCCPPA, PUTPCPL, CUTPA, MCPA,

NJCFA, RIUTPCPA, VCPA and MGL 93A as well as their conversion have been willful,

repeated, knowing, intentional and without a good faith basis, and have significantly damaged

Plaintiffs and the Class.

       733.    As a result of Defendants’ conduct, Defendants are liable to Plaintiffs and the

Class for the full amount of any economic and monetary loss suffered by Plaintiffs and the Class,

and any and all other actual, statutory or other applicable damages.

       734.    Certification of the Class’s claims as a class action is the most efficient and

economical means of resolving the questions of law and fact common to Plaintiffs’ claims and

the claims of the Class.

       735.    Plaintiffs have standing to seek such relief because of the adverse effect that

Defendants’ unlawful conduct has had on them individually and on members of the Class.

       736.    Without class certification, the same evidence and issues would be subject to re-

litigation in a multitude of individual lawsuits with an attendant risk of inconsistent adjudications

and conflicting obligations.

       737.    Certification of the Class is the most efficient and judicious means of presenting

the evidence and arguments necessary to resolve such questions for Plaintiffs, the Class and

Defendants.

       738.    Plaintiffs’ claims raise questions of law and fact common to the Class. Among

these questions are:




                                                100
              Whether Plaintiffs and the Class agreed to be bound by any purported policies or
               contract terms regarding the cancellation of their memberships with Defendants;

              Whether Defendants’ agent(s) provided Plaintiffs and the Class with a physical or
               electronic copy of Defendants’ written membership agreements prior to signing
               up Plaintiffs and the Class as TSI Gym Members;
        
              Whether Defendants engaged in conversion by charging additional fees to
               Plaintiffs and the Class related to the cancellation of their memberships;

              Whether Defendants engaged in deceptive and/or misleading consumer conduct
               towards Plaintiffs and the Class; and

              Whether Defendants’ unlawful conduct towards Plaintiffs and the Class
               constitutes a violation of GBL §349, DCCPPA, PUTPCPL, CUTPA, MCPA,
               NJCFA, RIUTPCPA, VCPA and MGL 93A.

       739.    These common questions of law and fact arise from the same course of events,

and each Class member will make similar legal and factual arguments to prove liability.

       740.    Plaintiffs are members of the Class that they seek to represent.

       741.    Plaintiffs’ claims are typical of the claims of the Class.

       742.    The relief Plaintiffs seek for the unlawful conduct complained of herein is also

typical of the relief sought on behalf of the Class.

       743.    Plaintiffs’ interests are co-extensive with those of the Class that they seek to

represent.

       744.    Plaintiffs are willing and able to represent the Class fairly and to vigorously

pursue their similar individual claims in this action.

       745.    Plaintiffs have retained counsel who are qualified and experienced in class action

litigation, and who are able to meet the time and fiscal demands necessary to litigate a class

action of this size and complexity.

       746.    Defendants have acted or refused to act on grounds generally applicable to the

Class, making final injunctive and declaratory relief appropriate with respect to the Class.


                                                 101
       747.    Injunctive and declaratory relief is a significant component of the relief sought by

Plaintiffs on behalf of themselves and the Class.

       748.    The common issues of fact and law affecting Plaintiffs’ claims and those of the

Class members, including the common issues identified above, predominate over any issues

affecting only individual claims.

       749.    The Class is so numerous that joinder of all members is impracticable.

                               FIRST CLAIM FOR RELIEF
                          (New York General Business Law §349)
On Behalf of Plaintiffs Jennifer Musarra, Celine D’Amore, David Almonte, Maureen Avione, 
 Melissa Bauernfeind, Marcin Bielen, April Boddie, Rachel Brandoff, Alana Calmi, Lauren
 Culpepper, Karin Daubitz, Kycia Dias, Zachary Terry-Wade, Rachel Ellis, Brian Facchin,
  Daniella Smolanick, Cassie Farrelly, Ahmad Habib, Christina Hioureas, Merin Jacob,
   Anna Kozikowska, Nicole Kulisek, Marek Kulisek, Christopher Lemetre, Hatshepsut
   Pakeman-Symister, Lee Presser, Jessica Raimi, Diane Swick, Jenin Younes, Stephanie
                          Wilson, Christian Zambrano and the Class

       750.    Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.

       751.    As alleged herein, Defendants have been engaged, and continue to engage, in

consumer-oriented conduct towards Plaintiffs and the Class that was and continues to be false,

misleading and deceptive in a material way.

       752.    Plaintiffs and the Class suffered, and continue to suffer, damages as a result of the

deceptive conduct alleged herein, including, but not limited to, being unlawfully charged fees in

connection with the cancellation of their TSI memberships.

       753.    Defendants’ conduct constitutes a willful violation of GBL §349.




                                                102
                            SECOND CLAIM FOR RELIEF
                (D.C. Consumer Protection Procedures Act §§28-3901, et seq.)
                                  On Behalf of the Class

       754.    Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.

       755.    As alleged herein, Defendants have been engaged, and continue to engage, in

consumer-oriented conduct towards Plaintiffs and the Class that was and continues to be false,

misleading and deceptive in a material way.

       756.    Additionally, Defendants have: (i) stated a material fact which misled Plaintiffs

and the Class and (ii) failed to supply Plaintiffs and the Class with copies of service contracts for

them to execute.

       757.    Plaintiffs and the Class suffered, and continue to suffer, damages as a result of the

deceptive conduct alleged herein, including, but not limited to, being unlawfully charged fees in

connection with the cancellation of their TSI memberships.

       758.    Defendants’ conduct constitutes a willful violation of D.C. Consumer Protection

Procedures Act §§28-3901, et seq.

                               THIRD CLAIM FOR RELIEF
(Pennsylvania Unfair Trade Practices & Consumer Protection Law, Tit. 73 §201-1, et seq.)
 On Behalf of Plaintiffs Alison Andrel, Elise Artelt, Jared Cohen, Andrew Forman, Gregory
                  Golembeski, Joseph Ott, Shannon Sysko and the Class

       759.    Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.

       760.    Plaintiffs and the Class purchased goods and/or services from Defendants

primarily for their personal use.




                                                103
       761.    As alleged herein, Defendants have been engaged, and continue to engage, in

unfair and/or deceptive acts or practices or misrepresentations towards Plaintiffs and the Class

that were, and continue to be, false, misleading and deceptive in a material way.

       762.    Plaintiffs and the Class suffered, and continue to suffer, damages as a result of the

deceptive conduct alleged herein, including, but not limited to, being unlawfully charged fees in

connection with the cancellation of their TSI memberships.

       763.    Defendants’ conduct constitutes a willful violation of Pennsylvania Unfair Trade

Practices & Consumer Protection Law, Tit. 73 §201-1, et seq.

                             FOURTH CLAIM FOR RELIEF
                  (Connecticut Unfair Trade Practices Act, §42-110, et seq.)
                      On Behalf of Plaintiff Michael Lord and the Class

       764.    Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.

       765.    As alleged herein, Defendants have been engaged in unfair and/or deceptive acts

or practices or misrepresentations towards Plaintiffs and the Class that were misleading and

deceptive in a material way.

       766.    Plaintiffs and the Class suffered, and continue to suffer, damages as a result of the

deceptive conduct alleged herein, including, but not limited to, being unlawfully charged fees in

connection with the cancellation of their TSI memberships.

       767.    Defendants’ conduct constitutes a willful violation of Connecticut Unfair Trade

Practices Act, §42-110, et seq.




                                                104
                              FIFTH CLAIM FOR RELIEF
                    (Maryland Consumer Protection Act, §13-101, et seq.)
                                 On Behalf of the Class

       768.    Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.

       769.    As alleged herein, Defendants have been engaged, and continue to engage, in

unfair and/or deceptive acts or practices or misrepresentations towards Plaintiffs and the Class

that were and continue to be false, misleading and deceptive in a material way.

       770.    Also as alleged herein, Defendants failed to state a material fact that deceived and

continues to deceive Plaintiffs and the Class.

       771.    Plaintiffs and the Class suffered, and continue to suffer, damages as a result of the

deceptive conduct alleged herein, including, but not limited to, being unlawfully charged fees in

connection with the cancellation of their TSI memberships.

       772.    Defendants’ conduct constitutes a willful violation of Maryland Consumer

Protection Act, §13-101, et seq.

                              SIXTH CLAIM FOR RELIEF
                   (New Jersey Consumer Fraud Act, §56:8-1, et seq.)
 On Behalf of Plaintiffs Charles Lehnert, Nyman Aydin, Pamela Caffrey, Robert Goodman,
                        Vaibhav Kajla, Wendy Schoeler and the Class

       773.    Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.

       774.    As alleged herein, Defendants have been engaged, and continue to engage, in

unfair and/or deceptive acts or practices or misrepresentations towards Plaintiffs and the Class

that were and continue to be false, misleading and deceptive in a material way.




                                                 105
       775.    Plaintiffs and the Class suffered, and continue to suffer, damages as a result of the

deceptive conduct alleged herein, including, but not limited to, being unlawfully charged fees in

connection with the cancellation of their TSI memberships.

       776.    Defendants’ conduct constitutes a willful violation of New Jersey Consumer

Fraud Act, §56:8-1, et seq.

                           SEVENTH CLAIM FOR RELIEF
   (Rhode Island Unfair Trade Practice and Consumer Protection Act, §6-13.1-1, et seq.)
                                 On Behalf of the Class

       777.    Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.

       778.    As alleged herein, Defendants have been engaged, and continue to engage, in

unfair and/or deceptive acts or practices or misrepresentations towards Plaintiffs and the Class

that were and continue to be false, misleading and deceptive in a material way.

       779.    Plaintiffs and the Class suffered, and continue to suffer, damages as a result of the

deceptive conduct alleged herein, including, but not limited to, being unlawfully charged fees in

connection with the cancellation of their TSI memberships.

       780.    Defendants’ conduct constitutes a willful violation of Rhode Island Unfair Trade

Practice and Consumer Protection Act, §6-13.1-1, et seq.

                              EIGHTH CLAIM FOR RELIEF
                (Virginia Consumer Protection Act of 1977, §59.1-196, et seq.)
                  On Behalf of Plaintiff Erin Mackey Siraguse and the Class

       781.    Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.




                                                106
       782.    As alleged herein, Defendants have been engaged, and continue to engage, in

unfair and/or deceptive acts or practices or misrepresentations towards Plaintiffs and the Class

that were and continue to be false, misleading and deceptive in a material way.

       783.    Plaintiffs and the Class suffered, and continue to suffer, damages as a result of the

deceptive conduct alleged herein, including, but not limited to, being unlawfully charged fees in

connection with the cancellation of their TSI memberships.

       784.    Defendants’ conduct constitutes a willful violation of Virginia Consumer

Protection Act of 1977, §59.1-196, et seq.

                              NINTH CLAIM FOR RELIEF
              (Mass. Consumer Protection Act, M.G.L.A. c. 93A §§1 et seq.)
    On Behalf of Plaintiffs Katherine Irving, Christopher Leaman, Jacob Levin, Samilys
   Rodriguez, Duygucan Sahin, Joseph Singletary, Joseph Smith, Alex Treves, Gretchen
                           Treves, Emily Wickstrom and the Class

       785.    Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.

       786.    As alleged herein, Defendants have been engaged, and continue to engage, in

unfair and/or deceptive acts or practices or misrepresentations towards Plaintiffs and the Class

that were and continue to be false, misleading and deceptive in a material way.

       787.    Plaintiffs and the Class suffered, and continue to suffer, damages as a result of the

deceptive conduct alleged herein, including, but not limited to, being unlawfully charged fees in

connection with the cancellation of their TSI memberships.

                                TENTH CLAIM FOR RELIEF
                                       (Conversion)
                                   On Behalf of the Class

       788.    Plaintiffs, on behalf of themselves and the Class, reallege and incorporate by

reference all preceding paragraphs as if they were set forth again herein.




                                                107
       789.    As alleged herein, Defendants have interfered with Plaintiffs’ and the Class’s

possessory right or interest in money by unlawfully charging and receiving payments in

connection with the cancellation of the Plaintiffs’ and the Class’ TSI memberships.

       790.    As a result of Defendants’ conduct, Plaintiffs and the Class have suffered damages

for which they are entitled to injunctive relief and damages to the greatest extent permitted by

law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the Class, respectfully requests

that this Court:

       A.      Declare that the practices complained of herein are unlawful;

       B.      Enjoin Defendants from continuing to engage in unlawful practices;

       C.      Certify this action as a class action pursuant to Fed. R. Civ. P. 23;

       D.      Designate Plaintiffs as representatives of the Class;

       E.      Designate Plaintiffs’ counsel as counsel of record for the Class;

       F.      Determine the damages sustained by Plaintiffs and the Class as a result of

Defendants’ unlawful conduct, and award those damages against Defendants and in favor of

Plaintiffs and the Class, plus such pre-judgment and post-judgment interest as may be allowed;

       G.      Award Plaintiffs and the Class any applicable statutory damages;

       H.      Award Plaintiffs and the Class any and all other applicable damages;

       I.      Award Plaintiffs and the Class their reasonable attorneys’ fees and costs; and

       J.      Grant Plaintiffs and the Class such other and further relief that the Court deems

just and proper.




                                                108
                                DEMAND FOR JURY TRIAL

       Plaintiffs, on behalf of themselves and the Class, hereby demand a trial by jury on all

issues of fact and damages.

Dated: December 7, 2018
       New York, New York                            Respectfully submitted,

                                                     WIGDOR LLP


                                                     By: ___________________________
                                                           David E. Gottlieb
                                                           Taylor J. Crabill

                                                     85 Fifth Avenue
                                                     New York, NY 10003
                                                     Telephone: (212) 257-6800
                                                     Facsimile: (212) 257-6845
                                                     dgottlieb@wigdorlaw.com
                                                     tcrabill@wigdorlaw.com

                                                     Attorneys for Plaintiffs and
                                                     Proposed Class Counsel




                                               109
